Exhibit
10.1                                                                                                                                                                                                                                                              
 
 
 
 
 
 
 
 
 
 
 
 
 

 
AGREEMENT AND PLAN OF MERGER
 
DATED AS OF MAY 31, 2007
 
BY AND BETWEEN
 
COMMUNITY TRUST BANCORP, INC.
 
AND
 
EAGLE FIDELITY, INC.
 
 
 
 
      
        TABLE OF CONTENTS      
      
        
      
      
                                                                                                                   Page              
    
1.
Definitions 
1

 
2.
The Merger 
4

 
 
2.1
The Merger 
4

 
 
2.2
Closing 
4

 
 
2.3
Effective Time 
4

 
 
2.4
Effects of the Merger 
4

 
 
2.5
Merger Consideration 
4

 
 
2.6
Election and Proration Procedures 
6

 
 
2.7
Exchange Procedures 
6

 
 
2.8
Effect on Outstanding Shares of Community Trust Common Stock 
7

 
 
2.9
Directors of Surviving Corporation after Effective Time 
7

 
 
2.10
Articles of Incorporation and Bylaws 
7

 
 
2.11
Dissenters’ Rights 
7

 
 
2.12
Bank Merger 
7

 
 
2.13
Alternative Structure 
7

 
3.
Representations and Warranties 
7

 
 
3.1
Disclosure Letters 
7

 
 
3.2
Representations and Warranties of Eagle 
7

 
 
3.3
Representations and Warranties of Community Trust 
12

 
4.
Conduct Pending the Merger 
15

 
 
4.1
Forbearances by Eagle 
15

 
 
4.2
Forbearances by Community Trust 
16

 
5.
Covenants 
17

 
 
5.1
Acquisition Proposals 
17

 
 
5.2
Access and Information 
17

 
 
5.3
Applications; Consents 
18

 
 
5.4
Antitakeover Provisions 
18

 
 
5.5
Additional Agreements 
18

 
 
5.6
Publicity 
18

 
 
5.7
Shareholders’ Meeting 
18

 
 
5.8
Registration of Community Trust Common Stock 
18

 
 
5.9
Affiliate Letters 
18

 
 
i

--------------------------------------------------------------------------------

 
 
5.10
Notification of Certain Matters 
18

 
 
5.11
Employee Benefits Matters 
18

 
 
5.12
Indemnification 
19

 
 
5.13
Advisory Board 
19

 
 
5.14
Exchange Listing 
19

 
6.
Conditions to Consummation 
19

 
 
6.1
Conditions to Each Party’s Obligations 
19

 
 
6.2
Conditions to the Obligations of Community Trust 
20

 
 
6.3
Conditions to the Obligations of Eagle 
20

 
7.
Termination 
20

 
 
7.1
Termination 
20

 
 
7.2
Termination Fee 
21

 
 
7.3
Effect of Termination 
21

 
8.
Certain Other Matters 
21

 
 
8.1
Notification of Offer 
21

 
 
8.2
Interpretation 
21

 
 
8.3
Survival 
22

 
 
8.4
Waiver; Amendment 
22

 
 
8.5
Counterparts 
22

 
 
8.6
Governing Law 
22

 
 
8.7
Expenses 
22

 
 
8.8
Notices 
22

 
 
8.9
Entire Agreement; etc 
22

 
 
8.10
Successors and Assigns; Assignment 
22

 
 
8.11
Severability 
22

 
 
8.12
Specific Performance 
22

 
 
8.13
Prevailing Party 
22

 
EXHIBITS
 
Exhibit A
Form of Voting Agreement



 
Exhibit B
Plan of Bank Merger



 
Exhibit C
Form of Affiliate Letter

 
 
 
ii

--------------------------------------------------------------------------------

 
 

AGREEMENT AND PLAN OF MERGER
 
This is an Agreement and Plan of Merger, dated as of the 31st day of May, 2007
(“Agreement”), by and between Community Trust Bancorp, Inc., a Kentucky
corporation (“Community Trust”), and Eagle Fidelity, Inc., a Kentucky
corporation (“Eagle”).
 
RECITALS
 
Whereas, the Board of Directors of each of Community Trust and Eagle (i) has
determined that this Agreement and the business combination and related
transactions contemplated hereby are advisable and in the best interests of
Community Trust and Eagle, as the case may be, and in the best long-term
interests of the shareholders of Community Trust and Eagle, as the case may be,
and (ii) has determined that this Agreement and the transactions contemplated
hereby are consistent with, and in furtherance of, its respective business
strategies.
 
Whereas, prior to making these determinations, Eagle engaged an investment
banker to solicit the highest and best offer, and the determinations of the
Board of Directors of Eagle were based on numerous factors, including, but not
limited to, the consideration to be paid in the transaction, the structure of
the business combination contemplated herein, and the historical performance and
liquidity of Community Trust Common Stock (as defined herein).
 
Whereas, the parties hereto intend that the Merger (as defined herein) shall
qualify as a reorganization under the provisions of Section 368(a) of the IRC
(as defined herein) for federal income tax purposes.
 
Whereas, Community Trust and Eagle each desire to make certain representations,
warranties, covenants and agreements in connection with the business combination
and related transactions provided for herein and to prescribe various conditions
to such transactions.
 
Whereas, as a condition and inducement to Community Trust’s willingness to enter
into this Agreement, each of the members of the Board of Directors of Eagle has
entered into an agreement dated as of the date hereof in the form of Exhibit A
attached hereto, pursuant to which he or she will vote his or her shares of
Eagle Common Stock (as defined herein) in favor of this Agreement and the
transactions contemplated hereby.
 
AGREEMENT
 
Now, Therefore, in consideration of the premises and of the mutual
representations, warranties, covenants and agreements herein contained, and
intending to be legally bound hereby, the parties hereto agree as follows:
 
1.    Definitions.  
 
For purposes of this Agreement:
 
“Acquisition Proposal” means with respect to a party, any proposal or offer with
respect to any of the following (other than the transactions contemplated
hereunder): (i) any merger, consolidation, share exchange, business combination,
extraordinary transaction or other similar transaction involving such party or
any of its Subsidiaries; (ii) any sale, lease, exchange, mortgage, pledge,
transfer or other disposition of 25% or more of such party’s consolidated assets
outside of the regular course of business in a single transaction or series of
related transactions; (iii) any tender offer or exchange offer for 25% or more
of the outstanding shares of such party’s capital stock or the filing of a
registration statement under the Securities Act in connection therewith; or (iv)
any public announcement of a proposal, plan or intention to do any of the
foregoing or any agreement to engage in any of the foregoing.
 
“Affiliate Letter” means the letter in the form attached hereto as Exhibit C.
 
“Agreement” means this Agreement, as amended, modified, or amended and restated
from time to time in accordance with its terms.
 
“All Cash Election” shall have the meaning given to that term in Section
2.5(c)(2)(B).
 
“All Stock Election” shall have the meaning given to that term in Section
2.5(c)(2)(A).
 
“Articles of Merger” shall have the meaning given to that term in Section 2.3.
 
“Average Closing Price” means the average of the closing sale prices of
Community Trust Common Stock, as reported on the NASDAQ Global Select Market
(excluding sale prices of Community Trust Common Stock during extended-hours
trading) for the ten (10) consecutive full trading days in which such shares are
traded on the NASDAQ Global Select Market ending at the close of trading on the
Determination Date.
 
“Bank Merger” shall have the meaning given to that term in Section 2.12.
 
“BHC Act” means the Bank Holding Company Act of 1956, as amended.
 
“Cash Consideration” shall have the meaning given to that term in Section
2.5(a).
 
“Cash Election” shall have the meaning given to that term in Section 2.6(b).
 
“Cash Election Shares” shall have the meaning given to that term in Section
2.6(b).
 
“Cash Exchange Amount” shall have the meaning given to that term in Section
2.5(c)(1).
 
“Certificate” shall mean a certificate representing Eagle Common Stock.
 
“Closing” shall have the meaning given to that term in Section 2.2.
 
“Closing Date” shall have the meaning given to that term in Section 2.2.
 
“Community Trust” shall have the meaning given to that term in the preamble.
 
“Community Trust Bank” shall have the meaning given to that term in Section
2.12.
 
“Community Trust Common Stock” means the common stock, par value $5.00 per
share, of Community Trust.
 
“Community Trust Employee Plans” shall have the meaning given to that term in
Section 3.3(q)(1).
 
 
1

--------------------------------------------------------------------------------

 
“Community Trust Financial Statements” shall have the meaning given to that term
in Section 3.3(j).
 
“Community Trust Qualified Plan” shall have the meaning given to that term in
Section 3.3(q)(5).
 
“Community Trust Regulatory Filings” shall have the meaning given to that term
in Section 3.3(e)(2).
 
“Community Trust’s Reports” shall have the meaning given to that term in Section
3.3(e)(1).
 
“Confidentiality Agreements” shall have the meaning given to that term in
Section 5.2(c).
 
“Continuing Employee” shall have the meaning given to that term in Section
5.11(a).
 
“Continuity of Interest Date” shall have the meaning given to that term in
Section6.1(g).
 
“Continuity of Interest Test” shall have the meaning given to that term in
Section6.1(g).
 
“CRA” means the Community Reinvestment Act.
 
“CT Measuring Price” shall have the meaning given to that term in Section
2.5(b)(2).
 
“CT Shares” shall have the meaning given to that term in Section 2.5(b)(2).
 
“D&O Tail Coverage” shall have the meaning given to that term in Section
5.12(c).
 
“Determination Date” shall mean three (3) business days prior to the Closing
Date.
 
“Disclosure Letter” shall have the meaning given to that term in Section 3.1.
 
“Dissenters’ Shares” shall have the meaning given to that term in Section 2.11.
 
“Eagle” shall have the meaning given to that term in the preamble.
 
“Eagle Common Stock” means the common stock, par value $1.00 per share, of
Eagle.
 
“Eagle Employee Plans” shall have the meaning given to that term in Section
3.2(r)(1).
 
“Eagle Bank” shall have the meaning given to that term in Section 2.12.
 
“Eagle Qualified Plan” shall have the meaning given to that term in Section
3.2(r)(6).
 
“Eagle Regulatory Filings” shall have the meaning given to that term in Section
3.2(g).
 
“Eagle Shares” shall have the meaning given to that term in Section 2.5(a).
 
“Effective Time” shall have the meaning given to that term in Section 2.3.
 
“Election Deadline” shall have the meaning given to that term in Section 2.6(c).
 
“Election Form” shall have the meaning given to that term in Section 2.6(a).
 
“Election Modification Period” shall have the meaning given to that term in
Section 2.6(c).
 
“Environmental Law” means any federal, state or local law, statute, ordinance,
rule, regulation, code, license, permit, authorization, approval, consent,
order, directive, executive or administrative order, judgment, decree,
injunction, or agreement with any Governmental Entity relating to (i) the
protection, preservation or restoration of the environment (which includes,
without limitation, air, water vapor, surface water, groundwater, drinking water
supply, soil, surface land, subsurface land, plant and animal life or any other
natural resource), or to human health or safety as it relates to Hazardous
Materials, or (ii) the exposure to, or the use, storage, recycling, treatment,
generation, transportation, processing, handling, labeling, production, release
or disposal of, Hazardous Materials, in each case as amended and as now in
effect.  The term Environmental Law includes, without limitation, the
Federal Comprehensive Environmental Response, Compensation and Liability Act of
1980, the Superfund Amendments and Reauthorization Act of 1986, the Federal
Water Pollution Control Act of 1972, the Federal Clean Air Act, the Federal
Clean Water Act, the Federal Resource Conservation and Recovery Act of 1976, the
Federal Solid Waste Disposal and the Federal Toxic Substances Control Act, the
Federal Insecticide, Fungicide and Rodenticide Act, the Federal Occupational
Safety and Health Act of 1970 as it relates to Hazardous Materials, the Federal
Hazardous Substances Transportation Act, the Emergency Planning and Community
Right-To-Know Act, the Safe Drinking Water Act, the Endangered Species Act, the
National Environmental Policy Act, the Rivers and Harbors Appropriation Act or
any so-called “Superfund” or “Superlien” law, each as amended and as now in
effect.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“ERISA Affiliate” means any corporation, company, trade or business that,
together with Eagle or Community Trust, as applicable, is treated, or has been
treated, as a “single employer” under sections 414(b), (c), (m), or (o) of the
IRC.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Exchange Agent” shall mean Community Trust Bank.
 
“FDIA” means the Federal Deposit Insurance Act, as amended.
 
“FDIC” means the Federal Deposit Insurance Corporation.
 
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.
 
“GAAP” means generally accepted accounting principles.
 
“Government Regulator” means any federal or state governmental authority charged
with the supervision or regulation of depository institutions or depository
institution holding companies or engaged in the insurance of bank deposits.
 
 
2

--------------------------------------------------------------------------------

 
“Governmental Entity” means any court, administrative agency or commission or
other governmental authority or instrumentality.
 
“Hazardous Material” means any substance (whether solid, liquid or gas) which is
or could be detrimental to human health or safety or to the environment,
currently or hereafter listed, defined, designated or classified as hazardous,
toxic, radioactive or dangerous, or otherwise regulated, under any Environmental
Law, whether by type or by quantity, including any substance containing any such
substance as a component. Hazardous Material includes, without limitation, any
toxic waste, pollutant, contaminant, hazardous substance, toxic substance,
hazardous waste, special waste, industrial substance, oil or petroleum, or any
derivative or by-product thereof, radon, radioactive material, asbestos,
asbestos-containing material, urea formaldehyde foam insulation, lead and
polychlorinated biphenyl.
 
“HIPAA” shall mean the Health Insurance Portability and Accountability Act of
1996, as amended.
 
“Indemnified Party” shall have the meaning given to that term in Section
5.12(a).
 
“IRC” means the Internal Revenue Code of 1986, as amended.
 
“IRS” means the Internal Revenue Service.
 
“KBCA” means the Kentucky Business Corporation Act, as amended.
 
“Knowledge” of a particular fact or other matter means, (a) with respect to
Eagle, the actual knowledge of Dennis W Rich, president and chief executive
officer of Eagle, or Rick W. Wood, executive vice-president of Eagle, and (b)
with respect to Community Trust, the actual knowledge of any officer of
Community Trust with the title ranking not less than senior vice president.
 
“Letter of Transmittal” shall have the meaning given to that term in Section
2.7(a).
 
“Lien” means any charge, mortgage, pledge, security interest, claim, lien or
encumbrance.
 
“Loan” means a loan, lease, advance, credit enhancement, guarantee or other
extension of credit.
 
“Loan Property” means any property in which the applicable party (or a
Subsidiary of it) holds a security interest and, where required by the context,
includes the owner or operator of such property, but only with respect to such
property.
 
“Mailing Date” shall have the meaning given to that term in Section 2.6(a).
 
“Material Adverse Effect” means an effect which is material and adverse to the
business, financial condition, assets, liabilities or results of operations of
Eagle or Community Trust, as the context may dictate, and its Subsidiaries taken
as a whole; provided, however, that any such effect resulting from any (i)
changes in laws, rules or regulations or generally accepted accounting
principles or regulatory accounting requirements or interpretations thereof that
apply to both Community Trust and Eagle, (ii) changes in laws, rules or
regulations or generally accepted accounting principles or regulatory accounting
requirements or interpretations thereof that apply to companies subject to the
reporting requirements of Section 12 or 15 of the Exchange Act, (iii) actions
and omissions of Community Trust or Eagle taken with the prior written consent
of the other in contemplation of the transactions contemplated hereby, (iv)
direct effects of this Agreement on the operating performance of the parties,
including reasonable expenses incurred by the parties in consummating the
transactions contemplated by this Agreement, (v) changes resulting from the
announcements of transactions contemplated by this Agreement, and (vi) changes
in general political or economic conditions in the United States of America,
shall not be considered in determining if a Material Adverse Effect has
occurred.
 
“Merger” shall have the meaning given to that term in Section 2.1.
 
“Merger Consideration” shall have the meaning given to that term in Section
2.5(a).
 
“Mixed Election” shall have the meaning given to that term in Section
2.5(c)(2)(C).
 
“NASDAQ” shall have the meaning given to that term in Section 2.5(b)(2).
 
“Non-Election” shall have the meaning given to that term in Section 2.6(b).
 
“Non-Election Proration Factor” shall have the meaning given to that term in
Section 2.6(e).
 
“Non-Election Shares” shall have the meaning given to that term in Section
2.6(b).
 
“Offer Notification” shall have the meaning given to that term in Section 8.1.
 
“Out-of-Pocket Expenses” shall have the meaning given to that term in Section
7.2(a).
 
“Participation Facility” means any facility in which the applicable party (or a
Subsidiary of it) participates in the management (including all property held as
trustee or in any other fiduciary capacity) and, where required by the context,
includes the owner or operator of such property, but only with respect to such
property.
 
“Per Share Consideration” shall have the meaning given to that term in Section
2.5(b)(1).
 
“Person” means an individual, corporation, limited liability company,
partnership, association, trust, unincorporated organization or other entity.
 
“Proxy Statement-Prospectus” shall have the meaning given to that term in
Section 5.8.
 
“Registration Statement” shall have the meaning given to that term in Section
5.8.
 
“Representative” shall have the meaning given to that term in Section 2.6(b).
 
“SEC” means the United States Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Shortfall Number” shall have the meaning given to that term in Section 2.6(e).
 
“Stock Consideration” shall have the meaning given to that term in Section
2.5(a).
 
“Stock Conversion Number” shall have the meaning given to that term in Section
2.6(d).
 
3

--------------------------------------------------------------------------------

               “Stock Election” shall have the meaning given to that term in
Section 2.6(b).
 
“Stock Election Shares” shall have the meaning given to that term in Section
2.6(b).
 
“Stock Exchange Ratio” shall have the meaning given to that term in Section
2.5(b)(3).
 
“Shareholder Meeting” shall have the meaning given to that term in Section 5.7.
 
“Subsidiary” means a corporation, partnership, joint venture or other entity in
which Eagle or Community Trust, as the case may be, has, directly or indirectly,
an equity interest representing 50% or more of any class of the capital stock
thereof or other equity interests therein.
 
“Superior Proposal” means an unsolicited, bona fide written offer made by a
third party to consummate an Acquisition Proposal that (i) Eagle’s Board of
Directors determines in good faith, after consulting with its outside legal
counsel and its financial advisor, is reasonably likely to result in a
transaction that is more favorable to the shareholders of Eagle than the
transactions contemplated hereby, including any adjustments to the terms and
conditions of such transactions proposed by Community Trust in response to such
Acquisition Proposal as provided in Section 8.1, and taking into account all
legal, financial, regulatory and other aspects of the Acquisition Proposal and
the entity making the Acquisition Proposal, (ii) is not conditioned on obtaining
any financing, and (iii) is for 100% of the outstanding shares of Eagle Common
Stock.
 
“Surviving Corporation” shall have the meaning given to that term in Section
2.1.
 
“Taxes” means all income, franchise, gross receipts, real and personal property,
real property transfer and gains, wage and employment taxes.
 
“Termination Fee” shall have the meaning given to that term in Section 7.2(b).
 
“Third Party” shall have the meaning given to that term in Section 8.1.
 
“Topping Offer” shall have the meaning given to that term in Section 8.1.
 
“True-Down Amount” shall have the meaning given to that term in Section 7.1(g).
 
“True-Up Amount” shall have the meaning given to that term in Section 7.1(h).
 
2.    The Merger.  
 
2.1    The Merger.  Upon the terms and subject to the conditions set forth in
this Agreement, Eagle will merge with and into Community Trust (“Merger”) at the
Effective Time.  At the Effective Time, the separate corporate existence of
Eagle shall cease.  Community Trust shall be the surviving corporation
(hereinafter sometimes referred to in such capacity as the “Surviving
Corporation”) in the Merger and shall continue to be governed by the KBCA and
its name and separate corporate existence, with all of its rights, privileges,
immunities, powers and franchises, shall continue unaffected by the Merger.
 
2.2    Closing.  The closing of the Merger (the “Closing”) will take place in
the offices of Greenebaum Doll & McDonald PLLC, 3500 National City Tower, 101
South Fifth Street, Louisville, Kentucky 40202, at 10:00 a.m. on the date
designated by Community Trust, which date shall be within thirty (30) days
following the satisfaction or waiver of the last of conditions to Closing set
forth in Article VI and which date shall be reasonably acceptable to Eagle
(other than those conditions that by their nature are to be satisfied at the
Closing), or such later date as the parties may otherwise agree in writing (the
“Closing Date”).
 
2.3    Effective Time.  In connection with the Closing, Community Trust and
Eagle shall duly execute and deliver articles of merger (the “Articles of
Merger”) to the Kentucky Secretary of State for filing pursuant to the
KBCA.  The parties will make all other filings or recordings required under the
KBCA.  The Merger shall become effective at such time as the Articles of Merger
are duly filed with the Kentucky Secretary of State or at such later date or
time as Community Trust and Eagle agree and specify in the Articles of Merger
(the date and time the Merger becomes effective being the “Effective Time”).
 
2.4    Effects of the Merger.  The Merger will have the effects set forth in the
KBCA.  Without limiting the generality of the foregoing, and subject thereto,
from and after the Effective Time, Community Trust shall possess all of the
properties, rights, privileges, powers and franchises of Eagle and be subject to
all of the debts, liabilities and obligations of Eagle.
 
2.5    Merger Consideration.  
 
(a)    Subject to adjustment for cash paid in lieu of fractional shares in
accordance with Section 2.5(d), the holders of shares of the Eagle Common Stock
(“Eagle Shares”) will receive aggregate consideration consisting of (i) 544,137
shares of Community Trust Common Stock (the “Stock Consideration”) and (ii)
Eighteen Million Five Hundred Thousand Dollars ($18,500,000) (the “Cash
Consideration”) (collectively the Stock Consideration and the Cash Consideration
are referred to herein as the “Merger Consideration”).
 
(b)    For purposes of this Agreement, the following terms shall have the
following meanings:
 
 
(1)  “Per Share Consideration” means an amount equal to the sum of (A) the Cash
Consideration plus (B) 544,137 multiplied by the CT Measuring Price, divided by
the number of Eagle Shares issued and outstanding as of the Effective Time.

 
 
(2)  “CT Measuring Price” means the average closing price of shares of Community
Trust Common Stock (“CT Shares”) as reported on the NASDAQ Stock Market
(“NASDAQ”) over the ten (10) consecutive trading day period ending on the third
business day prior to the Effective Time.

 
                                                (3)  “Stock Exchange Ratio” is
the ratio determined by dividing the Per Share Consideration by the CT Measuring
Price.
 
(c)    Subject to the provisions of this Agreement, automatically by virtue of
the Merger and without any action on the part of any person:
 
 
(1)  Outstanding Eagle Shares.  Except as otherwise provided in this Section 2,
at the Effective Time, each Eagle Share (excluding Eagle Shares held by Eagle as
treasury shares and Eagle Shares held by Community Trust or Community Trust Bank
other than in a fiduciary capacity or in satisfaction of a debt previously
contracted) issued and outstanding immediately prior to the Effective Time
shall, by virtue of the Merger and at the Effective Time, be converted at the
election of the holder thereof (in accordance with the election and allocation
procedures set forth in Sections 2.5(c)(ii), 2.5(c)(iv), 2.5(c)(v) and 2.7) into
either (i) cash in the amount of the Per Share Consideration for each Eagle
Share (the “Cash Exchange Amount”); (ii) CT Shares based upon an exchange ratio,
which shall be equal to the Stock Exchange Ratio; or (iii) a combination of such
CT Shares and cash, as more fully set forth in Section 2.5(c)(ii)(C).

 
 
(2)  Election as to Outstanding Eagle Shares.  The holders of Eagle Shares will
have the following alternatives in connection with the exchange of their Eagle
Shares in connection with the Merger (which alternatives shall in each case be
subject to the allocation procedures set forth in Sections 2.5(c)(iv) and
2.5(c)(v)):

 
 
(A)
AT THE OPTION OF THE HOLDER, all of such holder’s Eagle Shares deposited with
the Exchange Agent shall be converted into and become CT Shares at the Stock
Exchange Ratio (such election, the “All Stock Election”); provided, however,
that fractional shares will not be issued and cash (payable by check) will be
paid in lieu thereof as provided in Section 2.5(d); or

 
4

--------------------------------------------------------------------------------

 
 
(B)
AT THE OPTION OF THE HOLDER, all of such holder’s Eagle Shares deposited with
the Exchange Agent shall be converted into and become cash (payable by check) at
the Cash Exchange Amount (such election, the “All Cash Election”); or

 
 
(C)
AT THE OPTION OF THE HOLDER, any whole number of such holder’s Eagle Shares
deposited with the Exchange Agent shall be converted into and become CT Shares
at the rate of the Stock Exchange Ratio and the remainder of such holder’s Eagle
Shares deposited with the Exchange Agent shall be converted into and become cash
(payable by check) at the rate of the Cash Exchange Amount (such election, the
“Mixed Election”); provided, however, that fractional shares will not be issued
and cash (payable by check) will be paid in lieu thereof as provided in Section
2.5(d); or

 
 
(D)
IF NO ELECTION IS MADE BY THE HOLDER BY THE ELECTION DEADLINE, all of such
holder’s Eagle Shares will be converted into the right to receive CT Shares as
set forth in Section 2.5(c)(ii)(A), cash as set forth in Section 2.5(c)(ii)(B),
or any combination of CT Shares and cash as determined by Community Trust or, at
Community Trust’s direction, by the Exchange Agent, at the Stock Exchange Ratio
and the Cash Exchange Amount, as applicable; provided, however, that fractional
shares will not be issued and cash will be paid in lieu thereof as provided in
Section 2.5(d).

 
 
(E)
In connection with any election made by a holder of Eagle Shares, such holder
may designate specifically which of the Eagle Shares being exchanged are to be
converted into and become CT Shares, and such designation shall be contained in
the Election Form/Letter of Transmittal.

 
(3)  Treasury Shares and Eagle Shares Held by Community Trust.  Each Eagle Share
held by Eagle as a treasury share, or held by Community Trust or Community Trust
Bank other than in a fiduciary capacity or in satisfaction of debt previously
contracted, immediately prior to the Effective Time shall be canceled and
retired at the Effective Time and no consideration shall be issued in exchange
therefor.
 
(4)  Reduction of Eagle Shares Deposited for Cash.  If (x) the product of the
Per Share Consideration multiplied by the number of Eagle Shares deposited with
the Exchange Agent at the Election Deadline for cash pursuant to the All Cash
Election and the Mixed Election and not withdrawn pursuant to Section 2.6(c)
(including Eagle Shares for which no Election has been made by the holder by the
Election Deadline and which are allocated to be converted into cash pursuant to
Section 2.5(c)(ii)(D)), plus (y) the product of the Per Share Consideration
multiplied by the number of Dissenters’ Shares, if any, is greater than the Cash
Consideration, Community Trust (taking into account the specific designation
made pursuant to Section 2.5(c)(ii)(E) and the Election Form/Letter of
Transmittal) will promptly eliminate, or cause to be eliminated by the Exchange
Agent (taking into account the specific designation made pursuant to Section
2.5(c)(ii)(E) and the Election Form/Letter of Transmittal), from the Eagle
Shares deposited for cash pursuant to the All Cash Election and the Mixed
Election (subject to the limitations described in Section 2.5(c)(iv)(D)), a
sufficient number of such Eagle Shares so that the sum of the total number of
Eagle Shares remaining on deposit for cash pursuant to the All Cash Election and
the Mixed Election (after giving effect to Section 2.5(c)(ii)(D)) multiplied by
the Per Share Consideration, plus the number of Dissenters’ Shares, if any,
multiplied by the Per Share Consideration, equals the Cash Consideration.  After
giving effect to Section 2.5(c)(ii)(D), such elimination will be effected as
follows:
 
 
(A)
Subject to the limitations described in Section 2.5(c)(iv)(D), the Exchange
Agent will eliminate from the Eagle Shares deposited for cash pursuant to the
All Cash Election and the Mixed Election, and will add or cause to be added to
the Eagle Shares deposited for CT Shares, on a pro rata basis in relation to the
total number of Eagle Shares deposited pursuant to the All Cash Election and the
Mixed Election minus the number of Eagle Shares so deposited by the holders
described in Section 2.5(c)(iv)(D), such whole number of Eagle Shares on deposit
for cash pursuant to the All Cash Election and the Mixed Election as may be
necessary so that the total number of Eagle Shares remaining on deposit for cash
pursuant to the All Cash Election and the Mixed Election multiplied by the Per
Share Consideration, plus the number of Dissenters’ Shares, if any, multiplied
by the Per Share Consideration, equals the Cash Consideration;

 
 
(B)
All Eagle Shares that are eliminated pursuant to Section 2.5(c)(iv)(A) from the
Eagle Shares deposited for cash shall be converted into CT Shares as provided by
Sections 2.5(c)(ii)(A) and 2.5(c)(ii)(C);

 
 
(C)
Notice of such allocation shall be provided promptly to each shareholder whose
Eagle Shares are eliminated from the Eagle Shares on deposit for cash pursuant
to Section 2.5(c)(iv)(A); and

 
 
(D)
Notwithstanding the foregoing, the holders of 100 or fewer Eagle Shares of
record on the date of this Agreement who have elected the All Cash Election
shall not be required to have any of their Eagle Shares converted into CT
Shares.

 
(5)  Increase of Eagle Shares Deposited for Cash.  If (x) the product of the Per
Share Consideration multiplied by number of Eagle Shares deposited with the
Exchange Agent at the Election Deadline for cash pursuant to the All Cash
Election and the Mixed Election and not withdrawn pursuant to Section 2.6(c)
(including Eagle Shares for which no Election has been made by the holder by the
Election Deadline and which are allocated to be converted into cash pursuant to
Section 2.5(c)(ii)(D)), plus (y) the product of the Per Share Consideration
multiplied by the number of Dissenters’ Shares, if any, is less than the Cash
Consideration, Community Trust (taking into account the specific designation
made pursuant to Section 2.5(c)(ii)(E) and the Election Form/Letter of
Transmittal) will promptly add, or cause to be added by the Exchange Agent
(taking into account the specific designation made pursuant to Section
2.5(c)(ii)(E) and the Election Form/Letter of Transmittal), to the Eagle Shares
deposited for cash, a sufficient number of Eagle Shares deposited for CT Shares
pursuant to the All Stock Election and the Mixed Election so that the sum of the
total number of Eagle Shares on deposit for cash pursuant to the All Cash
Election and the Mixed Election (after giving effect to Section 2.5(c)(ii)(D))
multiplied by the Per Share Consideration, plus the number of Dissenters’
Shares, multiplied by the Per Share Consideration, equals the Cash
Consideration.  After giving effect to Section 2.5(c)(ii)(D), such addition will
be effected as follows:
 
 
(A)
Subject to the limitation described in Section 2.5(c)(iv)(D), Community Trust
will add or cause to be added to the Eagle Shares deposited for cash, and the
Exchange Agent will eliminate or cause to be eliminated from the Eagle Shares
deposited for CT Shares pursuant to the All Stock Election and the Mixed
Election, on a pro rata basis in relation to the total number of Eagle Shares
deposited for CT Shares pursuant to the All Stock Election and the Mixed
Election, such whole number of Eagle Shares not then on deposit for cash as may
be necessary so that the sum of the total number of Eagle Shares on deposit for
cash multiplied by the Per Share Consideration, plus the number of Dissenters’
Shares, if any, multiplied by the Per Share Consideration, equals the Cash
Consideration;

 
 
(B)
All Eagle Shares that are eliminated pursuant to Section 2.5(c)(v)(A) from the
Eagle Shares to be converted into CT Shares shall be converted into cash, as
provided by Sections 2.5(c)(ii)(B) and 2.5(c)(ii)(C); and

 
 
(C)
Notice of such allocation shall be provided promptly to each shareholder whose
Eagle Shares are added to the Eagle Shares on deposit for cash pursuant to
Section 2.5(c)(v)(A).

 
(d)    Notwithstanding any other provision of this Agreement, no fraction of a
share of Community Trust Common Stock and no certificates or scrip therefor will
be issued in the Merger and no dividend or distribution with respect to the
Community Trust Common Stock shall be payable on or with respect to any
fractional shares; instead, Community Trust shall pay to each holder of Eagle
Common Stock who would otherwise be entitled to a fraction of a share of
Community Trust Common Stock an amount in cash, rounded to the nearest cent,
determined by multiplying such fraction (rounded to the nearest thousandth when
expressed in decimal form) by the CT Measuring Price (subject to an appropriate
and proportionate adjustment in the event any transaction of the type described
in Section 2.5(e) below occurs).
 
(e)    If, between the date of this Agreement and the Effective Time, the
outstanding shares of Community Trust Common Stock shall have been changed into
a different number of shares or into a different class by reason of any stock
dividend, subdivision, reclassification, recapitalization, split, combination or
exchange of shares, an appropriate and proportionate adjustment shall be made to
the Stock Consideration and the Stock Exchange Ratio.
 
(f)    As of the Effective Time, each share of Eagle Common Stock held directly
or indirectly by Community Trust, if any, other than shares held in a fiduciary
capacity or in satisfaction of a debt previously contracted, shall be canceled
and retired and shall cease to exist, and no exchange or payment shall be made
with respect thereto.  All shares of Community Trust Common Stock that are held
by Eagle, if any, other than shares held in a fiduciary capacity or in
satisfaction of a debt previously contracted, shall be canceled and shall
constitute authorized but unissued shares. In addition, no Dissenters’ Shares
shall be converted into the Merger Consideration pursuant to this Section 2.5,
but instead shall be treated in accordance with the provisions set forth in
Section 2.11.
 
5

--------------------------------------------------------------------------------

 
2.6    Election and Proration Procedures.
 
(a)    An election form, in such form as Community Trust and Eagle shall
mutually agree (an “Election Form”), shall be mailed on the Mailing Date (as
defined below) to each holder of record of shares of Eagle Common Stock as of
the record date for eligibility to vote on the Merger.  The “Mailing Date” shall
be the date on which proxy materials relating to the Merger are mailed to
holders of shares of Eagle Common Stock.  Community Trust shall make available
Election Forms as may be reasonably requested by all persons who become holders
of Eagle Common Stock after the record date for eligibility to vote on the
Merger and prior to the Election Deadline (as defined herein), and Eagle shall
provide to Community Trust all information reasonably necessary for it to
perform its obligations as specified herein.
 
(b)    Each Election Form shall entitle the holder of shares of Eagle Common
Stock (or the beneficial owner through appropriate and customary documentation
and instructions) to  make (i) the All Stock Election, (ii) the All Cash
Election, (iii) the Mixed Election, or (iv) no election or to indicate that such
holder has no preference as to the receipt of the Cash Consideration or the
Stock Consideration (“Non-Election”).  Holders of record of shares of Eagle
Common Stock who hold such shares as nominees, trustees or in other
representative capacities (“Representative”) may submit multiple Election Forms,
provided that such Representative certifies that each such Election Form covers
all the shares of Eagle Common Stock held by that Representative for a
particular beneficial owner.  Eagle Shares as to which no election has been made
are referred to as “Non-Election Shares.”  
 
(c)    To be effective, a properly completed Election Form must be received by
the Exchange Agent on or before 5:00 p.m., Eastern Standard time, on the third
business day immediately preceding the Effective Time (or such other time and
date as Eagle and Community Trust may mutually agree) (the “Election
Deadline”).  An election shall have been properly made only if the Exchange
Agent shall have actually received a properly completed Election Form by the
Election Deadline.  An Election Form shall be deemed properly completed only if
accompanied by one or more Certificates (or customary affidavits and, if
required by Community Trust pursuant to Section 2.7(i), indemnification
regarding the loss or destruction of such Certificates or the guaranteed
delivery of such Certificates) representing all shares of Eagle Common Stock
covered by such Election Form, together with duly executed transmittal materials
included with the Election Form.  Any Eagle shareholder may at any time prior to
the Election Deadline change his or her election by written notice received by
the Exchange Agent prior to the Election Deadline accompanied by a properly
completed and signed revised Election Form.  Any Eagle shareholder may, at any
time prior to the Election Deadline, revoke his or her election by written
notice received by the Exchange Agent prior to the Election Deadline or by
withdrawal prior to the Election Deadline of his or her Certificates, or of the
guarantee of delivery of such Certificates, previously deposited with the
Exchange Agent.  All elections shall be revoked automatically if the Exchange
Agent is notified in writing by Community Trust and Eagle that this Agreement
has been terminated.  If a Eagle shareholder either (i) does not submit a
properly completed Election Form by the Election Deadline or (ii) revokes (as
opposed to changes) his or her Election Form prior to the Election Deadline and
does not submit a new properly executed Election Form prior to the Election
Deadline, the shares of Eagle Common Stock held by such shareholder shall be
designated Non-Election Shares.  Community Trust shall cause the Certificates
representing Eagle Common Stock described in (ii) in the immediately preceding
sentence to be promptly returned without charge to the person submitting the
Election Form upon written request to that effect from the person who submitted
the Election Form.  Subject to the terms of this Agreement and of the Election
Form, the Exchange Agent shall have reasonable discretion to determine whether
any election, revocation or change has been properly or timely made and to
disregard immaterial defects in any Election Form, and any good faith decisions
of the Exchange Agent regarding such matters shall be binding and conclusive.
 
2.7    Exchange Procedures.  
 
(a)    Appropriate transmittal materials in a form reasonably satisfactory to
Community Trust and Eagle (“Letter of Transmittal”) shall be mailed by the
Exchange Agent within six (6) business days after the Effective Time to each
holder of record of Eagle Common Stock as of the Effective Time who did not
previously submit a completed Election Form in accordance with Section
2.6(c).  A Letter of Transmittal will be deemed properly completed only if
accompanied by Certificates representing all shares of Eagle Common Stock to be
converted thereby (or customary affidavits and, if required by Community Trust
pursuant to Section 2.7(i), indemnification regarding the loss or destruction of
such Certificates or the guaranteed delivery of such Certificates).  Delivery of
a properly completed Election Form in accordance with Section 2.6(c) which is
not subsequently revoked shall satisfy the requirement for delivery of a Letter
of Transmittal pursuant to this Section 2.7.
 
(b)    At and after the Effective Time, each Certificate (except as specifically
set forth in Section 2.5) shall represent only the right to receive the Merger
Consideration.
 
(c)    Prior to the Effective Time, Community Trust shall (i) reserve for
issuance with its transfer agent and registrar a sufficient number of shares of
Community Trust Common Stock to provide for payment of the aggregate Stock
Consideration and (ii) deposit, or cause to be deposited, with the Exchange
Agent, for the benefit of the holders of shares of Eagle Common Stock, for
exchange in accordance with Section 2.5, an amount of cash sufficient to pay the
aggregate Cash Consideration.
 
(d)    The Letter of Transmittal shall (i) specify that delivery shall be
effected, and risk of loss and title to the Certificates shall pass, only upon
delivery of the Certificates to the Exchange Agent, (ii) be in a form and
contain any other provisions as Community Trust may reasonably determine and
(iii) include instructions for use in effecting the surrender of the
Certificates in exchange for the Merger Consideration.  Upon the proper
surrender of the Certificates to the Exchange Agent, together with a properly
completed and duly executed Letter of Transmittal, the holder of such
Certificates shall be entitled to receive in exchange therefor a certificate
representing that number of whole shares of Community Trust Common Stock that
such holder has the right to receive pursuant to Section 2.5, if any, and a
check in the amount equal to the cash that such holder has the right to receive
pursuant to Section 2.5, if any, (including any cash in lieu of fractional
shares, if any, that such holder has the right to receive pursuant to
Section 2.5, and any dividends or other distributions to which such holder is
entitled to receive pursuant to Section 2.7(e)).  Certificates so surrendered
shall forthwith be canceled.  Within five (5) business days of the receipt of
the properly completed Letter of Transmittal and any necessary accompanying
documentation, the Exchange Agent shall distribute Community Trust Common Stock
and cash as provided herein.  The Exchange Agent shall not be entitled to vote
or exercise any rights of ownership with respect to the shares of Community
Trust Common Stock held by it from time to time hereunder, except that it shall
receive and hold all dividends or other distributions paid or distributed with
respect to such shares for the account of the Persons entitled thereto.  If
there is a transfer of ownership of any shares of Eagle Common Stock not
registered in the transfer records of Eagle, the Merger Consideration shall be
issued to the transferee thereof if the Certificates representing such Eagle
Common Stock are presented to the Exchange Agent, accompanied by all documents
required, in the reasonable judgment of Community Trust and the Exchange Agent,
to evidence and effect such transfer and to evidence that any applicable stock
transfer Taxes have been paid.
 
(e)    No dividends or other distributions declared or made after the Effective
Time with respect to Community Trust Common Stock issued pursuant to this
Agreement shall be remitted to any Person entitled to receive shares of
Community Trust Common Stock hereunder until such Person surrenders his or her
Certificates in accordance with Sections 2.6 or 2.7.  Upon the surrender of such
Person’s Certificates, such Person shall be entitled to receive any dividends or
other distributions, without interest thereon, which subsequent to the Effective
Time had become payable but not paid with respect to shares of Community Trust
Common Stock represented by such Person’s Certificates.
 
(f)    The stock transfer books of Eagle shall be closed immediately upon the
Effective Time and from and after the Effective Time there shall be no transfers
on the stock transfer records of Eagle of any shares of Eagle Common Stock.  If,
after the Effective Time, Certificates are presented to Community Trust, they
shall be canceled and exchanged for the Merger Consideration deliverable in
respect thereof pursuant to this Agreement in accordance with the procedures set
forth in this Section 2.7.
 
(g)    Any portion of the aggregate amount of cash to be paid pursuant to
Section 2.5, any dividends or other distributions to be paid pursuant to this
Section 2.7 or any proceeds from any investments thereof that remains unclaimed
by the shareholders of Eagle for six (6) months after the Effective Time shall
be repaid by the Exchange Agent to Community Trust upon the written request of
Community Trust.  After such request is made, any shareholders of Eagle who have
not theretofore complied with Sections 2.6 or 2.7 shall look only to Community
Trust for the Merger Consideration deliverable in respect of each share of Eagle
Common Stock such shareholder holds, as determined pursuant to Section 2.5 of
this Agreement, without any interest thereon.  If any Merger Consideration is
not claimed by the Person(s) entitled thereto prior to the date on which such
payments would otherwise escheat to or become the property of any governmental
unit or agency, the unclaimed items shall, to the extent permitted by any
abandoned property, escheat or other applicable laws, become the property of
Community Trust.  Notwithstanding the foregoing, neither the Exchange Agent nor
any party to this Agreement (or any affiliate thereof) shall be liable to any
former holder of Eagle Common Stock for any amount delivered to a public
official pursuant to applicable abandoned property, escheat or similar laws.
 
(h)    Community Trust and the Exchange Agent shall be entitled to rely upon
Eagle’s stock transfer books to establish the identity of those Persons entitled
to receive the Merger Consideration, which books shall be conclusive with
respect thereto.  In the event of a dispute with respect to ownership of stock
represented by any Certificate, Community Trust and the Exchange Agent shall be
entitled to deposit any Merger Consideration represented thereby in escrow with
an independent third party and thereafter be relieved with respect to any claims
thereto.
 
(i)    If any Certificate shall have been lost, stolen or destroyed, upon the
making of an affidavit of that fact by the Person claiming such Certificate to
be lost, stolen or destroyed and, if required by the Exchange Agent or Community
Trust, the posting by such Person of a bond in such amount as the Exchange Agent
may direct as indemnity against any claim that may be made against it with
respect to such Certificate, the Exchange Agent will issue in exchange for such
lost, stolen or destroyed Certificate the Merger Consideration deliverable in
respect thereof pursuant to Section 2.5.
 
6

--------------------------------------------------------------------------------

 
2.8    Effect on Outstanding Shares of Community Trust Common Stock.  Except as
otherwise provided in Section 2.5(f), at and after the Effective Time, each
share of Community Trust Common Stock issued and outstanding immediately prior
to the Effective Time shall remain an issued and outstanding share of common
stock of the Surviving Corporation and shall not be affected by the Merger.
 
2.9    Directors of Surviving Corporation after Effective Time.  Immediately
after the Effective Time, until their respective successors are duly elected or
appointed and qualified, the directors of the Surviving Corporation shall
consist of the directors of Community Trust serving immediately prior to the
Effective Time.  Each of the directors of Eagle as of the Effective Time shall
be invited to serve on an advisory board, as more specifically described in
Section 5.13.
 
2.10    Articles of Incorporation and Bylaws.  The articles of incorporation of
Community Trust, as in effect immediately prior to the Effective Time, shall be
the articles of incorporation of the Surviving Corporation as of the Effective
Time.  The bylaws of Community Trust, as in effect immediately prior to the
Effective Time, shall be the bylaws of the Surviving Corporation as of the
Effective Time.
 
2.11    Dissenters’ Rights.  Notwithstanding any other provision of this
Agreement to the contrary, shares of Eagle Common Stock that are outstanding
immediately prior to the Effective Time and which are held by shareholders who
shall have not voted in favor of the Merger or consented thereto in writing and
who properly shall have delivered written notice to Eagle before the vote is
taken of the shareholders’ intent to demand payment for such shares in
accordance with the KBCA (collectively, the “Dissenters’ Shares”) shall not be
converted into or represent the right to receive the Merger Consideration,
provided that all such Dissenters’ Shares shall cause a reduction at the Closing
in the Cash Consideration portion of the Merger Consideration to the extent
provided in Section 2.5. Such shareholders instead shall be entitled to receive
payment of the fair value of such shares held by them in accordance with the
provisions of the KBCA, except that all Dissenters’ Shares held by shareholders
who shall have failed to perfect or who effectively shall have withdrawn or
otherwise lost their rights to appraisal of such shares under the KBCA shall
thereupon be deemed to have been converted into and to have become exchangeable,
as of the Effective Time, for the right to receive, without any interest
thereon, the Merger Consideration upon surrender in the manner provided in
Section 2.7 of the Certificate(s) that, immediately prior to the Effective Time,
evidenced such shares.  Eagle shall give Community Trust (i) prompt notice of
any written demands for payment for any shares of Eagle Common Stock, attempted
withdrawals of such demands and any other instruments served pursuant to the
KBCA and received by Eagle relating to shareholders’ dissenters’ rights, and
(ii) the opportunity to participate in all negotiations and proceedings with
respect to demands under the KBCA consistent with the obligations of Eagle
thereunder.  Eagle shall not, except with the prior written consent of Community
Trust, (a) make any payment with respect to such demand, (b) offer to settle or
settle any demand for payment or (c) waive any failure to timely deliver a
written demand for payment or timely take any other action to perfect
dissenters’ rights in accordance with the KBCA.
 
2.12    Bank Merger.  As soon as practicable after the execution and delivery of
this Agreement, Community Trust Bank, Inc., a Kentucky banking corporation and a
wholly owned subsidiary of Community Trust (“Community Trust Bank”), and Eagle
Bank, Inc., a Kentucky banking corporation and a wholly owned subsidiary of
Eagle (“Eagle Bank”), shall enter into the Plan of Bank Merger, in the form
attached hereto as Exhibit B, pursuant to which Eagle Bank will merge with and
into Community Trust Bank (the “Bank Merger”).  The parties intend that the Bank
Merger will become effective immediately following the Effective Time.
 
2.13    Alternative Structure.  Notwithstanding anything to the contrary
contained in this Agreement, prior to the Effective Time, Community Trust may
specify that the structure of the transactions contemplated by this Agreement be
revised and the parties shall use commercially reasonable efforts to enter into
such alternative transactions as Community Trust and Eagle mutually may
reasonably determine to effect the purposes of this Agreement; provided,
however, that such revised structure shall not (i) alter or change the amount or
kind of the Merger Consideration, (ii) change the intended federal income or
Kentucky state tax consequences of the transactions contemplated by this
Agreement or (iii) materially impede the receipt of any regulatory approval
referred to in, or the consummation of the transactions contemplated by, this
Agreement.  In the event that Community Trust and Eagle elect to make such a
revision, the parties agree to execute appropriate documents to reflect the
revised structure.
 
3.    Representations and Warranties.  
 
3.1    Disclosure Letters.  Prior to the execution and delivery of this
Agreement, Community Trust and Eagle have each delivered to the other a letter
(each, its “Disclosure Letter”) setting forth, among other things, facts,
circumstances and events the disclosure of which is required or appropriate in
relation to any or all of their respective representations and warranties (and
making specific reference to the Section of this Agreement to which they
relate).  The disclosures in any section or paragraph of either  Disclosure
Letter shall be deemed to have been made, as applicable, in any other section or
paragraph of the Disclosure Letter, whether or not such disclosures have
actually been made in such sections or paragraphs.  The mere inclusion of a
fact, circumstance or event in a Disclosure Letter shall not be deemed an
admission by a party that such item represents a material exception or that such
item is reasonably likely to result in a Material Adverse Effect.
 
3.2    Representations and Warranties of Eagle.  Eagle represents and warrants
to Community Trust that, except as disclosed in Eagle’s Disclosure Letter:
 
(a)    Organization and Qualification.  Eagle is a corporation duly organized,
validly existing and in good standing under the laws of the Commonwealth of
Kentucky and is registered as a bank holding company under the BHC Act.  Eagle
has all requisite corporate power and authority to own, lease and operate its
properties and to conduct the business currently being conducted by it. Eagle is
duly qualified or licensed as a foreign corporation to transact business and is
in good standing in each jurisdiction in which the character of the properties
owned or leased by it or the nature of the business conducted by it makes such
qualification or licensing necessary, except where the failure to be so
qualified or licensed and in good standing would not have a Material Adverse
Effect on Eagle.
 
(b)    Subsidiaries.
 
(1)    Eagle’s Disclosure Letter sets forth with respect to each of Eagle’s
Subsidiaries its name, its jurisdiction of incorporation, Eagle’s percentage
ownership, the number of shares of stock owned or controlled by Eagle and the
name and number of shares held by any other Person who owns any stock of the
Subsidiary. Eagle owns of record and beneficially all the capital stock of each
of its Subsidiaries free and clear of any Liens. There are no contracts,
commitments, agreements or understandings relating to Eagle’s right to vote or
dispose of any equity securities of its Subsidiaries.  Eagle’s ownership
interest in each of its Subsidiaries is in compliance with all applicable laws,
rules and regulations relating to equity investments by bank holding companies
or by and in Kentucky banking associations.
 
(2)    Each of Eagle’s Subsidiaries is a corporation duly organized and validly
existing under the laws of its jurisdiction of incorporation, has all requisite
corporate power and authority to own, lease and operate its properties and to
conduct the business currently being conducted by it and is duly qualified or
licensed as a foreign corporation to transact business and is in good standing
in each jurisdiction in which the character of the properties owned or leased by
it or the nature of the business conducted by it makes such qualification or
licensing necessary, except where the failure to be so qualified or licensed and
in good standing would not have a Material Adverse Effect on such Subsidiary.
 
(3)    The outstanding shares of capital stock of each Subsidiary have been
validly authorized and are validly issued, fully paid and nonassessable.  No
shares of capital stock of any Subsidiary of Eagle are or may be required to be
issued by virtue of any options, warrants or other rights, no securities exist
that are convertible into or exchangeable for shares of such capital stock or
any other debt or equity security of any Subsidiary, and there are no contracts,
commitments, agreements or understandings of any kind for the issuance of
additional shares of capital stock or other debt or equity security of any
Subsidiary or options, warrants or other rights with respect to such securities.
 
(4)    No Subsidiary of Eagle other than Eagle Bank is an “insured depository
institution” as defined in the FDIA and the applicable regulations
thereunder.  The deposits of Eagle Bank are insured by the FDIC through the Bank
Insurance Fund to the fullest extent permitted by law.  Eagle Bank is a Kentucky
banking corporation, duly organized, validly existing and in good standing under
the laws of the Commonwealth of Kentucky, and is authorized to transact banking
and trust business in Kentucky.  Eagle Bank is a member in good standing of the
Federal Home Loan Bank System.
 
 
7

--------------------------------------------------------------------------------

 
(c)    Capital Structure.
 
(1)    The authorized capital stock of Eagle consists of:
 
(A)    3,500,000 shares of Eagle Common Stock; and
 
(B)    300,000 shares of preferred stock.
 
(2)    As of the date of this Agreement and at the Effective Time:
 
(A)    906,894 shares of Eagle Common Stock are issued and outstanding, all of
which are validly issued, fully paid and nonassessable and were issued in full
compliance with all applicable laws and not in violation of any preemptive
rights;
 
(B)    no shares of Eagle preferred stock are issued and outstanding.
 
(3)    No bonds, debentures, notes or other indebtedness having the right to
vote on any matters on which shareholders of Eagle may vote are issued or
outstanding.
 
(4)    Except as set forth in this Section 3.2(c), as of the date of this
Agreement, no shares of capital stock or other voting securities of Eagle are
issued, reserved for issuance or outstanding.  Neither Eagle nor any of its
Subsidiaries has or is bound by any outstanding subscriptions, options,
warrants, calls, rights, convertible securities, commitments or agreements of
any character obligating Eagle or any of its Subsidiaries to issue, deliver or
sell, or cause to be issued, delivered or sold, any additional shares of capital
stock of Eagle or any of its Subsidiaries or obligating Eagle or any of its
Subsidiaries to grant, extend or enter into any such option, warrant, call,
right, convertible security, commitment or agreement.  As of the date hereof,
there are no outstanding contractual obligations of Eagle or any of its
Subsidiaries to repurchase, redeem or otherwise acquire any shares of capital
stock of Eagle or any of its Subsidiaries.  A complete and accurate list of
Eagle’s shareholders as of a date not more than ten (10) days prior to the date
of this Agreement, indicating the name and address of, and the number of shares
held of record by, each shareholder, has been made available to Community Trust,
and such list shall be updated as of a date not more than ten (10) days prior to
the Effective Time and delivered or made available to Community Trust prior to
the Effective Time.
 
(d)    Authority.
 
(1)    Eagle has all requisite corporate power and authority to enter into this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated by this Agreement.  The execution and delivery of this
Agreement and the consummation of the transactions contemplated by this
Agreement have been duly authorized by all necessary corporate actions on the
part of Eagle’s Board of Directors, and no other corporate proceedings on the
part of Eagle are necessary to authorize this Agreement or to consummate the
transactions contemplated by this Agreement other than the approval and adoption
of this Agreement by the affirmative vote of the holders of a majority of the
outstanding shares of Eagle Common Stock.  This Agreement has been duly and
validly executed and delivered by Eagle and constitutes a valid and binding
obligation of Eagle, enforceable against Eagle in accordance with its terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights and remedies generally and to general principles of equity,
whether applied in a court of law or a court of equity.
 
(2)    Eagle Bank has all requisite corporate power and authority to enter into
the Plan of Bank Merger, to perform its obligations thereunder and to consummate
the Bank Merger.  The execution and delivery of the Plan of Bank Merger and the
consummation of the transactions contemplated by the Plan of Bank Merger have
been duly authorized by all necessary corporate actions on the part of Eagle
Bank’s Board of Directors, and no other corporate proceedings on the part of
Eagle Bank are necessary to authorize the Plan of Bank Merger or to consummate
the transactions contemplated by the Plan of Bank Merger.   The Plan of Bank
Merger will be duly and validly executed and delivered by Eagle Bank and will
constitute a valid and binding obligation of Eagle Bank, enforceable against
Eagle Bank in accordance with its terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights and remedies generally
and to general principles of equity, whether applied in a court of law or a
court of equity.
 
(e)    No Violations.  The execution, delivery and performance of this Agreement
by Eagle do not, and the consummation of the transactions contemplated by this
Agreement (including the Bank Merger) by Eagle and Eagle Bank will not,
(i) assuming all required governmental approvals have been obtained and the
applicable waiting periods have expired, violate any law, rule or regulation or
any judgment, decree, order, governmental permit or license to which Eagle or
any of its Subsidiaries (or any of their respective properties) is subject, (ii)
violate the articles of incorporation or bylaws of Eagle or the similar
organizational documents of any of its Subsidiaries or (iii) constitute a breach
or violation of, or a default under (or an event which, with due notice or lapse
of time or both, would constitute a default under), or result in the termination
of, accelerate the performance required by, or result in the creation of any
Lien upon any of the properties or assets of Eagle or any of its Subsidiaries
under, any of the terms, conditions or provisions of any note, bond, indenture,
deed of trust, loan agreement or other agreement, instrument or obligation to
which Eagle or any of its Subsidiaries is a party, or to which any of their
respective properties or assets may be subject except, in the case of (iii), for
any such breaches, violations or defaults that would not, individually or in the
aggregate, have a Material Adverse Effect on Eagle.
 
(f)    Consents and Approvals.   No consents or approvals of, or filings or
registrations with, any Governmental Entity or any third party are required to
be made or obtained in connection with the execution and delivery by Eagle of
this Agreement, the execution and delivery by Eagle Bank of the Plan of Bank
Merger, or the consummation by Eagle of the Merger, the consummation by Eagle
Bank of the Bank Merger, or the consummation by Eagle of the other transactions
contemplated by this Agreement, except for (i) filings of applications and
notices with, receipt of approvals or nonobjections from, and expiration of the
related waiting period required by, federal and state banking authorities, (ii)
filing of the Registration Statement with the SEC and declaration by the SEC of
the Registration Statement’s effectiveness under the Securities Act, (iii) the
registration or qualification of the shares of Community Trust Common Stock to
be issued in exchange for shares of Eagle Common Stock under applicable state
securities or “blue sky” laws and (iv) the listing of the shares of Community
Trust Common Stock to be issued in exchange for shares of Eagle Common Stock on
NASDAQ.  As of the date hereof, Eagle knows of no reason pertaining to Eagle or
Eagle Bank why any of the approvals referred to in this Section 3.2(f) should
not be obtained without the imposition of any material condition or restriction
described in Section 6.1(b).
 
(g)    Regulatory Filings.  Eagle and each Subsidiary of Eagle has filed with
any Government Regulator, and has made available to Community Trust, all
reports, schedules, registrations, and statements that it has been required to
file since December 31, 2001 (collectively, “Eagle Regulatory Filings”).  As of
their respective dates, each of the Eagle Regulatory Filings complied in all
material respects with all of the laws, rules and regulations of the Government
Regulator with which they were filed.  None of the Eagle Regulatory Filings
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.
 
(h)    Financial Statements.  Eagle has previously made available to Community
Trust copies of (i) the consolidated balance sheets of Eagle and its
Subsidiaries as of December 31, 2006, 2005 and 2004 and related consolidated
statements of income, cash flows and changes in shareholders’ equity for each of
the years in the three-year period ended December 31, 2006, together with the
notes thereto, accompanied by the audit report of Eagle’s independent public
auditors, and (ii) the unaudited consolidated balance sheet of Eagle and its
Subsidiaries as of March 31, 2007 and the related consolidated statements of
income for the three months ended March 31, 2007.  Such financial statements
were prepared from the books and records of Eagle and its Subsidiaries, fairly
present the consolidated financial position of Eagle and its Subsidiaries in
each case at and as of the dates indicated and the consolidated results of
operations, retained earnings and cash flows, were applicable, of Eagle and its
Subsidiaries for the periods indicated, and, except as otherwise set forth in
the notes thereto, were prepared in accordance with GAAP consistently applied
throughout the periods covered thereby; provided, however, that the unaudited
financial statements for interim periods are subject to normal year-end
adjustments (which will not be material individually or in the aggregate) and
lack a statement of changes in shareholders’ equity, footnotes and cash flows to
the extent permitted under applicable regulations.  All loans, discounts and
financing leases reflected on Eagle’s financial statements have been, or, as the
context requires, shall be (i) evidenced by notes or other evidences of
indebtedness which are true, genuine and what they purport to be, and (ii)
adequately reserved against in an amount sufficient to provide for all losses
reasonably anticipated in the ordinary course of business as of the date thereof
based on information available as of their respective dates in accordance with
GAAP.  The books and records of Eagle and its Subsidiaries have been, and are
being, maintained in all respects in accordance with GAAP and any other legal
and accounting requirements and reflect only actual transactions.  Eagle and its
Subsidiaries have devised and maintain a system of internal accounting controls
sufficient to provide reasonable assurances regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP.
 
 
8

--------------------------------------------------------------------------------

 
(i)    Undisclosed Liabilities.  Neither Eagle nor any of its Subsidiaries has
incurred any debt, liability or obligation of any nature whatsoever (whether
accrued, contingent, absolute or otherwise and whether due or to become due)
other than liabilities reflected on or reserved against in the consolidated
balance sheet of Eagle as of December 31, 2006, except for liabilities incurred
since December 31, 2006 in the ordinary course of business consistent with past
practice that, either alone or when combined with all similar liabilities, have
not had, and would not reasonably be expected to have, a Material Adverse Effect
on Eagle.
 
(j)    Absence of Certain Changes or Events.  Except as disclosed in Eagle’s
Disclosure Letter, since December 31, 2006, (i) Eagle and its Subsidiaries have
conducted their respective businesses only in the ordinary and usual course of
such businesses consistent with their past practices, (ii) there has not been
any event or occurrence that has had, or is reasonably expected to have, a
Material Adverse Effect on Eagle, (iii) there has been no increase in the
salary, compensation, pension or other benefits payable or to become payable by
Eagle or any of its Subsidiaries to any of their respective directors, officers
or employees except for normal increases in compensation and benefits in the
ordinary and usual course of business consistent with past practice, (iv)
neither Eagle nor any of its Subsidiaries has paid or made any accrual or
arrangement for payment of bonuses or special compensation of any kind or any
severance or termination pay to any of their directors, officers or employees,
(v) there has been no change in any accounting principles, practices or methods
of Eagle or any of its Subsidiaries other than as required by GAAP, and (vi)
neither Eagle nor any of its Subsidiaries has received notice of, or has
Knowledge that, any of its credit or deposit customers has terminated or intends
to terminate its relationship with Eagle or any of its Subsidiaries, which
termination either singly or in the aggregate would reasonably be expected to
have a Material Adverse Effect on Eagle.
 
(k)    Litigation.  There are no suits, actions or legal, administrative or
arbitration proceedings pending or, to the Knowledge of Eagle, threatened
against or affecting Eagle or any of its Subsidiaries or any property or asset
of Eagle or any of its Subsidiaries that (i) individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect on Eagle or (ii)
challenge the validity or propriety of any of the transactions contemplated by
this Agreement.  To the Knowledge of Eagle, there are no investigations, reviews
or inquiries by any court or Governmental Entity pending or threatened against
Eagle or any of its Subsidiaries.  There are no judgments, decrees, injunctions,
orders or rulings of any Governmental Entity or arbitrator outstanding against
Eagle or any of its Subsidiaries that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect on Eagle.
 
(l)    Absence of Regulatory Actions.  Since December 31, 2001, neither Eagle
nor any of its Subsidiaries has been, nor is it currently, a party to any cease
and desist order, written agreement or memorandum of understanding with, or any
commitment letter or similar undertaking to, or has been since December 31,
2001, or is subject to, any action, proceeding, order or directive by any
Government Regulator, or has adopted any board resolutions at the request of any
Government Regulator, or has been advised by any Government Regulator that it is
contemplating issuing or requesting (or is considering the appropriateness of
issuing or requesting) any such action, proceeding, order, directive, written
agreement, memorandum of understanding, commitment letter, board resolutions or
similar undertaking.  There are no unresolved violations, criticisms or
exceptions by any Government Regulator with respect to any report or statement
relating to any examinations of Eagle or its Subsidiaries.
 
(m)    Compliance with Laws.  Each of Eagle and its Subsidiaries conducts its
business in compliance with all statutes, laws, regulations, ordinances, rules,
judgments, orders or decrees applicable to it or the employees conducting such
business.  Each of Eagle and its Subsidiaries is in compliance, in all material
respects, with the privacy provisions of the Gramm-Leach-Bliley Act and other
applicable laws relating to consumer privacy.  To Eagle’s Knowledge, each of
Eagle and its Subsidiaries has all permits, licenses, certificates of authority,
orders and approvals of, and has made all filings, applications and
registrations with, all Governmental Entities that are required in order to
permit it to carry on its business as it is presently conducted; all such
permits, licenses, certificates of authority, orders and approvals are in full
force and effect and, to Eagle’s Knowledge, no suspension or cancellation of any
of them is threatened.  Neither Eagle nor any of its Subsidiaries has been given
notice or been charged with any violation of, any law, ordinance, regulation,
order, writ, rule, decree or condition to approval of any Governmental Entity
which, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect on Eagle.
 
(n)    Taxes.  Except as set forth on Eagle’s Disclosure Letter, all material
federal, state, local and foreign tax returns required to be filed by or on
behalf of Eagle or any of its Subsidiaries have been timely filed or requests
for extensions have been timely filed and any such extension shall have been
granted and not have expired, and all such filed returns are complete and
accurate in all material respects.  All Taxes shown on such returns, all Taxes
required to be shown on returns for which extensions have been granted and all
other Taxes required to be paid by Eagle or any of its Subsidiaries have been
paid in full or adequate provision has been made for any such Taxes on Eagle’s
balance sheet (in accordance with GAAP).  To Eagle’s Knowledge, there is no
audit examination, deficiency assessment, tax investigation or refund litigation
with respect to any Taxes of Eagle or any of its Subsidiaries, and no claim has
been made in writing by any authority in a jurisdiction where Eagle or any of
its Subsidiaries do not file tax returns that Eagle or any such Subsidiary is
subject to taxation in that jurisdiction.  All Taxes, interest, additions and
penalties due with respect to completed and settled examinations or concluded
litigation relating to Eagle or any of its Subsidiaries have been paid in full
or adequate provision has been made for any such Taxes on Eagle’s balance sheet
(in accordance with GAAP).  Eagle and its Subsidiaries have not executed an
extension or waiver of any statute of limitations on the assessment or
collection of any tax due that is currently in effect.  Each of Eagle and its
Subsidiaries has withheld and paid all Taxes required to have been withheld and
paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, shareholder or other third party.  Neither Eagle nor any
of its Subsidiaries is a party to any agreement, contract, arrangement or plan
that has resulted or would result, individually or in the aggregate, in
connection with this Agreement in the payment of any “excess parachute payments”
within the meaning of Section 280G of the IRC and neither Eagle nor any of its
Subsidiaries has made any payments and is not a party to any agreement, and does
not maintain any plan, program or arrangement, that could require it to make any
payments (including any deemed payment of compensation upon the issuance of any
Eagle Common Stock), that would not be fully deductible by reason of Section
162(m) of the IRC.  Neither Eagle nor any of its Subsidiaries may be held liable
for any material Taxes of another Person (other than Eagle or any of its
Subsidiaries) pursuant to Treas. Reg. § 1.1502-6 or otherwise.   Neither the
consummation of the Merger nor the Bank Merger will accelerate the recognition
of any income pursuant to section 481 of the IRC.   Neither Eagle nor any
Subsidiary has engaged in a “reportable transaction” or “listed transaction” as
those terms are defined in section 6707A(c) of the IRC.   Neither Eagle nor any
Subsidiary is a party to any tax sharing or similar agreement.
 
(o)    Agreements.
 
(1)    Eagle’s Disclosure Letter lists any contract, arrangement, commitment or
understanding (whether written or oral) to which Eagle or any of its
Subsidiaries is a party or is bound:
 
(A)    with any executive officer or other key employee of Eagle or any of its
Subsidiaries the benefits of which are contingent, or the terms of which are
materially altered, upon the occurrence of a transaction involving Eagle or any
of its Subsidiaries of the nature contemplated by this Agreement;
 
(B)    with respect to the employment of any directors, officers, employees or
consultants;
 
(C)    any of the benefits of which will be increased, or the vesting or payment
of the benefits of which will be accelerated, by the occurrence of any of the
transactions contemplated by this Agreement, or the value of any of the benefits
of which will be calculated on the basis of any of the transactions contemplated
by this Agreement (including any stock option plan, phantom stock or stock
appreciation rights plan, restricted stock plan or stock purchase plan);
 
(D)    containing covenants that limit the ability of Eagle or any of its
Subsidiaries to compete in any line of business or with any Person, or that
involve any restriction on the geographic area in which, or method by which,
Eagle (including any successor thereof) or any of its Subsidiaries may carry on
its business (other than as may be required by law or any regulatory agency);
 
(E)    pursuant to which Eagle or any of its Subsidiaries may become obligated
to invest in or contribute capital to any entity;
 
(F)    not fully disclosed in Eagle Regulatory Filings that relates to
borrowings of money, letters of credit (or guarantees thereof) by Eagle or any
of its Subsidiaries in excess of $50,000, other than purchases of Federal Funds
or repurchase agreements fully secured by U.S. government agency securities;
 
(G)    which is a lease or license with respect to any property, real or
personal, whether as landlord, tenant, licensor or licensee, involving a
liability or obligation as obligor in excess of $25,000 on an annual basis;
 
(H)    the termination of which would require payment by Eagle or any of its
Subsidiaries in excess of $25,000; or
 
(I)    which would constitute a material contract (as defined in Item 601(b)(10)
of Regulation S-K promulgated by the SEC).
 
9

--------------------------------------------------------------------------------

 
   (2)    Neither Eagle nor any of its Subsidiaries is in default under (and no
event has occurred which, with due notice or lapse of time or both, would
constitute a default under) or is in violation of any provision of any note,
bond, indenture, mortgage, deed of trust, loan agreement, lease or other
agreement to which it is a party or by which it is bound or to which any of its
respective properties or assets is subject and, to the Knowledge of Eagle, no
other party to any such agreement (excluding any loan or extension of credit or
security agreements relating thereto made by Eagle or any of its Subsidiaries)
is in default in any respect thereunder, except for such defaults or violations
that would not, individually or in the aggregate, have a Material Adverse Effect
on Eagle.
 
(p)    Intellectual Property.  Each of Eagle and its Subsidiaries owns or
possesses valid and binding licenses and other rights to use without payment all
patents, copyrights, trade secrets, trade names, service marks, trademarks,
domain names, e-mail addresses, IP addresses and major software material to its
businesses, a list of which is set forth in Eagle’s Disclosure Letter, and
neither Eagle nor any of its Subsidiaries has received any notice of conflict
with respect thereto that asserts the right of others.  Each of Eagle and its
Subsidiaries has performed all the obligations required to be performed by it
and is not in default under any contract, agreement, arrangement or commitment
relating to any of the foregoing, except for such non-performance or defaults
that would not, individually or in the aggregate, have a Material Adverse Effect
on Eagle.
 
(q)    Labor Matters.  Eagle and its Subsidiaries are in compliance in all
material respects with all federal, state and local laws and regulations
pertaining to employment, retention of independent contractors, employment
practices, terms and conditions of employment, workers’ compensation and other
benefits of employment, and wages and hours.  Neither Eagle nor any of its
Subsidiaries is a party to any complaint, charge, or other cause of action in
any federal, state or local court, or before any federal, state or local
administrative agency or board, in which either Eagle or any of its Subsidiaries
is alleged to have violated any federal, state or local law or regulation
pertaining to employment.  Neither Eagle nor any of its Subsidiaries is or has
ever been a party to, or is or has ever been bound by, any collective bargaining
agreement, contract or other agreement or understanding with a labor union or
labor organization with respect to any employees of Eagle or any of its
Subsidiaries.  Neither Eagle nor any of its Subsidiaries is a party to, or the
subject of, any proceeding in which it is asserted that Eagle or any of its
Subsidiaries has committed an unfair labor practice, or in which any Person or
entity seeks to compel Eagle or any of its Subsidiaries to bargain with any
labor organization with respect to any term or condition or employment, nor has
any such proceeding been threatened.  To the best of Eagle’s Knowledge,
information and belief, there is no active, pending or threatened labor
organizing effort, strike, or other labor dispute involving Eagle or any of its
Subsidiaries.
 
(r)    Employee Benefit Plans.
 
(1)    Eagle’s Disclosure Letter contains a complete and accurate list of all
retirement, pension, profit-sharing, stock bonus, 401(k), stock option, stock
purchase, stock ownership, stock appreciation right, nonqualified deferred
compensation (including, but not limited to, nonqualified deferred compensation
within the meaning of Section 409A of the IRC), consulting, bonus, group
insurance, severance, fringe benefits (within the meaning of Section 132 of the
IRC), and other benefit plans, contracts, agreements and arrangements,
including, but not limited to, “employee benefit plans,” as defined in Section
3(3) of ERISA, incentive and welfare policies, contracts, plans and
arrangements, and all trust agreements related thereto, with respect to any
present or former directors, officers or other employees of Eagle or any of its
ERISA Affiliates (hereinafter referred to collectively as the “Eagle Employee
Plans”).  Eagle’s Disclosure Letter contains a complete and accurate list of all
ERISA Affiliates of Eagle.  There has been no announcement or commitment by
Eagle or any of its ERISA Affiliates to create an additional Eagle Employee
Plan, or to amend any Eagle Employee Plan, except for amendments required by
applicable law which do not materially increase the cost of such Eagle Employee
Plan.  Neither the execution of this Agreement nor the consummation of any
transaction contemplated thereby will accelerate, increase or vest any benefits
otherwise payable under any Eagle Employee Plan.
 
(2)    With respect to each Eagle Employee Plan, Eagle has made available to
Community Trust true and complete copies of all plan documents, amendments,
agreements, trust instruments, insurance contracts, or other funding
arrangements.   With respect to any Eagle Employee Plan that has not been
reduced to writing, Eagle has made available to Community Trust a complete
written description of such arrangement.  With respect to any such Eagle
Employee Plans that is subject to the summary plan description requirements of
section 102 of ERISA, Eagle has made available to Community Trust a true and
complete copy of the most recent summary plan descriptions (and any summary of
material modifications thereto, if applicable).  Eagle has made available to
Community Trust a true and complete copy of any Form 5500, “Annual Return/Report
of Employee Benefit Plan,” with related schedules and attachments, that has been
filed with respect to any Eagle Employee Plan for the last five plan
years.  With respect to any Eagle Employee Plan intended to qualify under
Section 401(a) of the IRC, Eagle has made available to Community Trust a true
and complete copy of all IRS determination letters, any pending applications for
an IRS determination letter, opinion letters with respect to any pre-approved
retirement plan format, and any Form 8905, “Certification of Intent to Adopt a
Pre-Approved Plan.”  Eagle has made available to Community Trust true and
complete copies of all correspondence with the IRS, Department of Labor, PBGC or
other governmental entity with respect to any Eagle Employee Plan.  With respect
to any Eagle Employee Plan intended to comply with Section 404(c) of ERISA,
Eagle has made available to Community Trust true and complete copies of
materials disclosed to participants or beneficiaries during the past three years
pursuant to ERISA Reg. § 2550.404c-1(b)(2).  Eagle has made available to
Community Trust true and complete copies of all personnel, payroll and
employment manuals and policies.  Eagle has made available to Community Trust
true and complete copies of all contracts with third party administrators,
actuaries, investment managers, consultants, and other independent contractors
that relate to any Eagle Employee Plan, all reports submitted within the four
years preceding the date of this Agreement by third party administrators,
actuaries, investment managers, consultants, or other independent contractors
with respect to any Eagle Employee Plan.
 
(3)    There is no pending or, to Eagle’s Knowledge, threatened claim,
litigation, administrative action, lien or proceeding relating to any Eagle
Employee Plan, except for routine claims for benefits, for which Eagle or any
ERISA Affiliates thereof could have any direct, indirect or contingent
liability.  No Eagle Employee Plan is under audit by the IRS, Department of
Labor, the PBGC, or any other government entity.  There has been no act or
omission with respect to any Eagle Employee Plan that could result in the
imposition of excise or other Taxes or the imposition of penalties.  No asset of
any Eagle Employee Plan is subject to tax as unrelated business taxable income.
 
(4)    Eagle and its ERISA Affiliates have performed all of their obligations
under all Eagle Employee Plans and have made appropriate entries in their
financial records and statements for all obligations and liabilities under all
Eagle Employee Plans.  All contributions to all Eagle Employee Plans are
deductible pursuant to Sections 162 or 404 of the IRC.  All of the Eagle
Employee Plans have been administered in accordance with their written terms and
comply with all applicable requirements of ERISA, the IRC and other applicable
laws.  There has occurred no “prohibited transaction” (as defined in Section 406
of ERISA or Section 4975 of the IRC) with respect to the Eagle Employee
Plans.  There has occurred no breach of a fiduciary duty owed pursuant to
Section 404 of ERISA with respect to any Eagle Employee Plans.  Eagle, and any
ERISA Affiliates thereof, have complied with all obligations under Section 102
of ERISA and related regulations.  With respect to any Eagle Employee Plans
required to file a Form 5500, complete and accurate Forms 5500 timely have been
filed for all applicable years.  Any notices, reports or disclosures required to
be given by applicable law to participants, beneficiaries or alternate payees,
or to any government agencies, have completely and timely been furnished,
including, but not limited to, any notifications required by Section 101(i) of
ERISA (i.e., “blackout” notices), or by Department of Labor Field Assistance
Bulletin 2006-03 (i.e., pension benefit statements).  Any Eagle Employee Plan
that is a “group health plan” has been administered in accordance with the
requirements of HIPAA, and the regulations thereunder, and the continuation
coverage and notice requirements of Title I, Subtitle B, Part 6 of ERISA and
Section 4980B of the IRC.  Neither Eagle nor any ERISA Affiliate thereof ever
has sponsored, maintained or had any obligation to contribute to a “multiple
employer welfare arrangement” within the meaning of Section 3(40) of ERISA or to
a “voluntary employees’ beneficiary association” within the meaning of Section
501(c)(9) of the IRC.
 
(5)    No “employee pension benefit plan” (as defined in Section 3(2) of ERISA)
currently or formerly maintained by Eagle, or any ERISA Affiliate thereof, is or
was subject to Section 302 or Title IV of ERISA or to Section 412 of the
IRC.  Neither Eagle nor any of its ERISA Affiliates ever has contributed to any
“multiemployer plan,” as defined in Section 3(37) of ERISA.  Neither Eagle nor
any ERISA Affiliate thereof ever has engaged in any transaction within the
meaning of Sections 4069 or 4212(c) of ERISA.
 
(6)    Each Eagle Employee Plan that is an “employee pension benefit plan” and
which is intended to be qualified under Section 401(a) of the IRC (an “Eagle
Qualified Plan”) is so qualified and is the subject of a favorable determination
letter from the IRS (or is entitled to rely on a favorable IRS opinion letter on
a pre-approved format).  All Eagle Qualified Plans have been timely amended in
good faith, as appropriate, so as to extend any applicable remedial amendment
period under Revenue Procedure 2005-66.  There are no facts or circumstances
that may adversely affect the qualification of any Eagle Qualified Plan.  No
Eagle Qualified Plan is an “employee stock ownership plan” (as defined in
Section 4975(e)(7) of the IRC).  No portion of any account balance or assets in
any Eagle Employee Plan is invested in employer securities.
 
(7)    Neither Eagle nor any of its ERISA Affiliates has any obligation for
post-retirement or post-employment welfare benefits under any Eagle Employee
Plan, except for coverage required by Part 6 of Title I of ERISA or Section
4980B of the IRC, or similar state laws, the cost of which is borne by the
insured individuals.
 
(8)    All nonqualified deferred compensation plans (within the meaning of
Section 409A of the IRC) have been administered in good-faith compliance with
Section 409A of the IRC.
 
(9)    Eagle has made available to Community Trust information regarding any
vacation, paid sick leave, or other paid leave earned or accrued by employees of
Eagle and any of its ERISA Affiliates that has not yet been taken or for which
Eagle or an ERISA Affiliate may become liable.
 
10

--------------------------------------------------------------------------------

 
(10)    No payment that is owed or may become due to any director, officer,
employee or agent of Eagle or any ERISA Affiliate will be non-deductible or
subject to tax under sections 280G, 409A or 4999 of the Code, nor shall Eagle or
any ERISA Affiliate be required to “gross-up” or otherwise compensate any such
Person because of the imposition of any tax on a payment to such Person.
 
(s)    Properties.
 
(1)    A description of each parcel of real property owned by Eagle or a
Subsidiary of Eagle is set forth in Eagle’s Disclosure Letter.  Eagle or a
Subsidiary of Eagle, as applicable, owns Eagle’s principal office and Eagle’s
four branch offices.  Each of Eagle and its Subsidiaries has good and marketable
title to all real property owned by it as reflected on Eagle’s financial
statements (including any property acquired in a judicial foreclosure proceeding
or by way of a deed in lieu of foreclosure or similar transfer) or acquired
after the date of such financial statements, in each case free and clear of any
Liens except (i) liens for Taxes not yet due and payable and (ii) such
easements, restrictions and encumbrances, if any, as are not material in
character, amount or extent, and do not materially detract from the value, or
materially interfere with the present use of the properties subject thereto or
affected thereby.   All real property and fixtures of Eagle and each of its
Subsidiaries are in a good state of maintenance and repair (normal wear and tear
excepted), to the Knowledge of Eagle conform with all applicable ordinances,
regulations and zoning laws and are considered by Eagle to be adequate for the
current business of Eagle and its Subsidiaries.  To the Knowledge of Eagle, none
of the buildings, structures or other improvements located on real property
owned by Eagle or any of its Subsidiaries encroaches upon or over any adjoining
parcel or real estate or any easement or right-of-way.  Copies of all title
insurance policies covering any real property owned by Eagle or any of its
Subsidiaries, if any, have been previously made available to Community Trust.
 
(2)    Each of Eagle and its Subsidiaries has good and marketable title to all
tangible personal property owned by it as reflected in Eagle’s financial
statements, free and clear of all Liens except such encumbrances, if any, as are
not material in character, amount or extent, and do not materially detract from
the value, or materially interfere with the present use of the properties
subject thereto or affected thereby.  With respect to personal property used in
the business of Eagle and its Subsidiaries that is leased rather than owned,
neither Eagle nor any of its Subsidiaries is in default in any material respect
under the terms of any such lease.
 
(3)    A description of all real property leased by Eagle or a Subsidiary of
Eagle, if any, is set forth in Eagle’s Disclosure Letter.  Each lease pursuant
to which Eagle or any of its Subsidiaries as lessee, leases real or personal
property, is valid and in full force and effect and neither Eagle nor any of its
Subsidiaries, nor, to Eagle’s Knowledge, any other party to any such lease, is
in default or in violation of any material provision of any such lease.
 
(t)    Fees.  Other than financial advisory services performed for Eagle by
Investment Bank Services, Inc. pursuant to an agreement dated December 5, 2006,
a true and complete copy of which has been previously made available to
Community Trust, neither Eagle nor any of its Subsidiaries, nor any of their
respective officers, directors, employees or agents, has employed any broker or
finder or incurred any liability for any financial advisory fees, brokerage
fees, commissions or finder’s fees, and no broker or finder has (i) acted in any
manner sufficient to give such Person any rights to any valid claim for any
advisory fees, brokerage fees, commissions, finder’s fees or similar payments
for services in connection with the transactions contemplated by this Agreement,
or (ii) acted directly or indirectly for Eagle or any of its Subsidiaries in
connection with this Agreement or the transactions contemplated hereby.
 
(u)    Environmental Matters.
 
(1)    Each of Eagle and its Subsidiaries and, to the Knowledge of Eagle, the
Participation Facilities and the Loan Properties are, and have been, in
substantial compliance with all Environmental Laws.
 
(2)    There is no suit, claim, action, demand, executive or administrative
order, directive, investigation or proceeding pending or, to the Knowledge of
Eagle, threatened, before any court, governmental agency or board or other forum
against Eagle or any of its Subsidiaries or any Participation Facility (A) for
alleged noncompliance (including by any predecessor) with, or liability under,
any Environmental Law or (B) relating to the presence of or release into the
environment of any Hazardous Material, whether or not occurring at or on a site
owned, leased or operated by Eagle or any of its Subsidiaries or any
Participation Facility.
 
(3)    To the Knowledge of Eagle, there is no suit, claim, action, demand,
executive or administrative order, directive, investigation or proceeding
pending or threatened before any court, governmental agency or board or other
forum relating to or against any Loan Property (or Eagle or any of its
Subsidiaries in respect of such Loan Property) (A) relating to alleged
noncompliance (including by any predecessor) with, or liability under, any
Environmental Law or (B) relating to the presence of or release into the
environment of any Hazardous Material, whether or not occurring at a Loan
Property.
 
(4)    Neither Eagle nor any of its Subsidiaries has received any written
notice, demand letter, executive or administrative order, directive or request
for information from any Governmental Entity or any third party indicating that
it may be in violation of, or liable under, any Environmental Law.
 
(5)    To the Knowledge of Eagle, there are no underground storage tanks at any
properties owned or operated by Eagle or any of its Subsidiaries or at any
Participation Facility and no underground storage tanks have been closed or
removed from any properties owned or operated by Eagle or any of its
Subsidiaries or, to the Knowledge of Eagle, any Participation Facility.
 
(6)    During the period of (A) Eagle’s or its Subsidiary’s ownership or
operation of any of their respective current properties or (B) Eagle’s or its
Subsidiary’s participation in the management of any Participation Facility,
there has been no release of Hazardous Materials in, on, under or affecting such
properties except in accordance with Environmental Law.  To the Knowledge of
Eagle, prior to the period of (A) Eagle’s or its Subsidiary’s ownership or
operation of any of their respective current properties or (B) Eagle’s or its
Subsidiary’s participation in the management of any Participation Facility,
there was no contamination by or release of Hazardous Materials in, on, under or
affecting such properties except in accordance with Environmental Law.
 
(v)    Loan Portfolio; Allowance for Loan Losses.
 
(1)    With respect to each Loan owned by Eagle or its Subsidiaries in whole or
in part:
 
(A)    The note and the related security documents are each legal, valid and
binding obligations of the maker or obligor thereof, enforceable against such
maker or obligor in accordance with their terms subject to bankruptcy,
insolvency, fraudulent conveyance and other laws of general applicability
relating to or affecting creditors’ rights and to general equity principles and,
to Eagle’s Knowledge, the security therefor, if any, is valid and properly
perfected;
 
(B)    neither Eagle nor any of its Subsidiaries, nor any prior holder of a
Loan, has modified the note or any of the related security documents in any
material respect or satisfied, canceled or subordinated the note or any of the
related security documents except as otherwise disclosed by documents in the
applicable Loan file;
 
(C)    Eagle or a Subsidiary of Eagle is the sole holder of legal and beneficial
title to each Loan (or Eagle’s or its Subsidiary’s applicable participation
interest, as applicable), except as otherwise referenced on the books and
records of Eagle or a Subsidiary of Eagle;
 
(D)    the original note and the related security documents are included in the
Loan files, and copies of any documents in the Loan files are true and correct
copies of the documents they purport to be and have not been suspended, amended,
modified, canceled or otherwise changed except as otherwise disclosed by
documents in the applicable Loan file; and
 
(E)    with respect to a Loan held in the form of a participation, to Eagle’s
Knowledge, the participation documentation is legal, valid, binding and
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance and other laws of general applicability relating to or
affecting creditors’ rights and to general equity principles.
 
11

--------------------------------------------------------------------------------

 
(2)    Neither the terms of any Loan, any of the documentation for any Loan, the
manner in which any Loans have been administered and serviced, nor Eagle’s or
any of its Subsidiaries’ practices of approving or rejecting Loan applications,
violate in any material respect any federal, state, or local law, rule or
regulation applicable thereto, including, without limitation, the Truth In
Lending Act, Regulations O and Z of the Federal Reserve Board, the CRA, the
Equal Credit Opportunity Act, and any state laws, rules and regulations relating
to consumer protection, installment sales and usury.
 
(3)    The allowance for loan losses reflected on Eagle’s audited balance sheet
at December 31, 2006 was, and the allowance for loan losses shown on the balance
sheets in the Eagle Regulatory Filings for periods ending after December 31,
2006, was or will be adequate to reflect the inherent and actual risks in the
loans of Eagle Bank, as of the dates thereof, under GAAP.  Eagle has no
Knowledge of any fact which is likely to require a future material increase in
the provision for loan losses or a material decrease in the allowance for loan
losses under GAAP.
 
(w)    Deposits.  The deposit accounts of Eagle Bank are insured by the FDIC to
the maximum extent permitted by law.  Eagle Bank has paid all premiums and
assessments required to have been paid, and filed all reports required to have
been filed, under all rules and regulations applicable to the FDIC.  None of the
deposits of Eagle or any of its Subsidiaries is a “brokered” deposit.
 
(x)    Anti-takeover Provisions Inapplicable.  Eagle and its Subsidiaries have
taken all actions required to exempt Community Trust, the Agreement, the Plan of
Bank Merger, the Merger and the Bank Merger from any provisions of an
antitakeover nature contained in their organizational documents, and the
provisions of any “anti-takeover,” “fair price,” “moratorium,” “control share
acquisition” or similar laws or regulations contained in the KBCA.
 
(y)    Related Party Transactions; Material Interests of Certain Persons.  No
officer or director of Eagle or any of its Subsidiaries, or any “associate” (as
such term is defined in Rule 12b-2 under the Exchange Act) of any such officer
or director, has any material interest in any material contract or property
(real or personal), tangible or intangible, used in or pertaining to the
business of Eagle or any of its Subsidiaries other than banking relationships in
the ordinary course of business.  Eagle’s Disclosure Letter lists all existing
transactions, investments and loans, including loan guarantees existing as of
the date hereof, to which Eagle or any of its Subsidiaries is a party with any
director, executive officer or 5% shareholder of Eagle or any of its
Subsidiaries, or any Person, corporation, or enterprise controlling, controlled
by or under common control with any of the foregoing.  All such transactions,
agreements, investments and loans are on terms, including interest rates and
collateral, no less favorable to Eagle or any of its Subsidiaries than could be
obtained from unrelated parties, and substantially comply with all applicable
provisions of federal and state law.  Any such loans, extensions and commitments
do not involve, to Eagle’s Knowledge, more than a normal risk of collectability.
 
(z)    Insurance. Eagle and its Subsidiaries are presently insured for amounts
against such risks as companies of a similar size engaged in a similar business
would, in accordance with good business practice, customarily be insured.  All
of the insurance policies and bonds maintained by Eagle and its Subsidiaries are
in full force and effect, and neither Eagle nor any of its Subsidiaries (i) has
received any written notice of premium increase or cancellation, (ii) is in
default thereunder, or (iii) to Eagle’s Knowledge, is liable for any material
retroactive premium adjustments.  All material claims thereunder have been filed
in due and timely fashion, and as of the date of this Agreement, no claims are
currently pending thereunder, and no claims have been denied thereunder at any
time since December 31, 2003.
 
(aa)    Investment Securities; Derivatives.
 
(1)    Except for restrictions that exist for securities that are classified as
“held to maturity,” none of the investment securities held by Eagle or any of
its Subsidiaries is subject to any restriction (contractual or statutory) that
would materially impair the ability of the entity holding such investment freely
to dispose of such investment at any time.
 
(2)    Neither Eagle nor any of its Subsidiaries is a party to or has agreed to
enter into an exchange-traded or over-the-counter equity, interest rate, foreign
exchange or other swap, forward, future, option, cap, floor or collar or any
other contract that is a derivative contract (including various combinations
thereof) or owns securities that (A) are referred to generically as “structured
notes,” “high risk mortgage derivatives,” “capped floating rate notes” or
“capped floating rate mortgage derivatives” or (B) are likely to have changes in
value as a result of interest or exchange rate changes that significantly exceed
normal changes in value attributable to interest or exchange rate changes.
 
(bb)    Indemnification.  Except as provided in the articles of incorporation or
bylaws of Eagle and the similar organizational documents of its Subsidiaries,
neither Eagle nor any of its Subsidiaries is a party to any agreement that
provides for the indemnification of any of its present or former directors,
officers or employees, or other Persons who serve or served as a director,
officer or employee of another corporation, partnership or other enterprise at
the request of Eagle and, to the Knowledge of Eagle, there are no claims for
which any such Person would be entitled to indemnification under the articles of
incorporation or bylaws of Eagle or the similar organizational documents of any
of its Subsidiaries, under any applicable law or regulation or under any
indemnification agreement.
 
(cc)    Corporate Documents.  Eagle has made available to Community Trust a
complete and correct copy of the articles of incorporation, bylaws and similar
organizational documents of Eagle and each of its Subsidiaries, as in effect as
of the date of this Agreement.  Neither Eagle nor any of its Subsidiaries is in
violation of its articles of incorporation, bylaws or similar organizational
documents.  The minute books of Eagle and each of Eagle’s Subsidiaries
constitute a complete and correct record of all actions taken by their
respective boards of directors (and each committee thereof) and their
shareholders.
 
(dd)    Eagle Information.  The information regarding Eagle and its Subsidiaries
to be supplied by Eagle for inclusion in the Registration Statement, any filings
or approvals under applicable state securities laws, or any filing pursuant to
Rule 165 or Rule 425 under the Securities Act will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they are made, not misleading.
 
(ee)    Community Reinvestment Act Compliance.  Eagle Bank is in material
compliance with the applicable provisions of the CRA and the regulations
promulgated thereunder, and Eagle Bank currently has a CRA rating of
satisfactory or better.  To the Knowledge of Eagle, there is no fact or
circumstance or set of facts or circumstances that would cause Eagle Bank to
fail to comply with such provisions or cause the CRA rating of Eagle Bank to
fall below satisfactory.
 
(ff)    Tax Treatment of the Merger.  Eagle has no Knowledge of any fact or
circumstance relating to it that would prevent the transactions contemplated by
this Agreement from qualifying as a reorganization under section 368 of the IRC.
 
(gg)    Fiduciary Activities.  Except as set forth on Eagle’s Disclosure Letter
and other than acting as custodian for individual retirement accounts,
simplified employee retirement plans and trusts, neither Eagle nor any of its
Subsidiaries is engaged in any fiduciary or custodial activities.  Each of Eagle
and its Subsidiaries is authorized by charter to exercise its fiduciary and
custodial activities (if any), and all such activities have been and are being
conducted in accordance with all applicable laws.
 
(hh)    Rating.  As of the date hereof, Eagle Bank’s examination rating under
the CRA is “satisfactory” or better.
 
(ii)    Disclosure.  No representation or warranty of Eagle in this Agreement
and no statement by Eagle in Eagle’s Disclosure Letter or otherwise contained in
this Agreement, contains or will contain any untrue statement of a material fact
or omits or will omit to state a material fact required to be stated herein or
therein or necessary in order to make the statements herein or therein, in light
of the circumstances in which they were made, not misleading.
 
3.3    Representations and Warranties of Community Trust.  Community Trust
represents and warrants to Eagle that, except as set forth in Community Trust’s
Disclosure Letter:
 
(a)    Organization and Qualification.
 
 
12

--------------------------------------------------------------------------------

 
(1)    Community Trust is a corporation duly organized, validly existing and in
good standing under the laws of the Commonwealth of Kentucky and is registered
with the Federal Reserve Board as a bank holding company.  Community Trust has
all requisite corporate power and authority to own, lease and operate its
properties and to conduct the business currently being conducted by it.
Community Trust is duly qualified or licensed as a foreign corporation to
transact business and is in good standing in each jurisdiction in which the
character of the properties owned or leased by it or the nature of the business
conducted by it makes such qualification or licensing necessary, except where
the failure to be so qualified or licensed and in good standing would not have a
Material Adverse Effect on Community Trust.
 
(2)    Each of Community Trust’s Subsidiaries is a corporation duly organized
and validly existing under the laws of its jurisdiction of incorporation, has
all requisite corporate power and authority to own, lease and operate its
properties and to conduct the business currently being conducted by it and is
duly qualified or licensed as a foreign corporation to transact business and is
in good standing in each jurisdiction in which the character of the properties
owned or leased by it or the nature of the business conducted by it makes such
qualification or licensing necessary, except where the failure to be so
qualified or licensed and in good standing would not have a Material Adverse
Effect on such Subsidiary.
 
(b)    Authority.
 
            (1) Community Trust has all requisite corporate power and authority
to enter into this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated by this Agreement.  The execution and
delivery of this Agreement and the consummation of the transactions contemplated
by this Agreement have been duly authorized by all necessary corporate actions
on the part of Community Trust’s Board of Directors, and no other corporate
proceedings on the part of Community Trust are necessary to authorize this
Agreement or to consummate the transactions contemplated by this
Agreement.  This Agreement has been duly and validly executed and delivered by
Community Trust and constitutes a valid and binding obligation of Community
Trust, enforceable against Community Trust in accordance with its terms, subject
to applicable bankruptcy, insolvency and similar laws affecting creditors’
rights and remedies generally and to general principles of equity, whether
applied in a court of law or a court of equity.
 
        (2)  Community Trust Bank has all requisite corporate power and
authority to enter into the Plan of Bank Merger, to perform its obligations
thereunder and to consummate the Bank Merger.  The execution and delivery of the
Plan of Bank Merger and the consummation of the transactions contemplated by the
Plan of Bank Merger have been duly authorized by all necessary corporate actions
on the part of Community Trust Bank’s Board of Directors, and no other corporate
proceedings on the part of Community Trust Bank are necessary to authorize the
Plan of Bank Merger or to consummate the transactions contemplated by the Plan
of Bank Merger.  The Plan of Bank Merger will be duly and validly executed and
delivered by Community Trust Bank and will constitute a valid and binding
obligation of Community Trust Bank, enforceable against Community Trust Bank in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights and remedies generally and to general
principles of equity, whether applied in a court of law or a court of equity.
 
(c)    No Violations.  The execution, delivery and performance of this Agreement
by Community Trust do not, and the consummation of the transactions contemplated
by this Agreement (including the Bank Merger) by Community Trust and Community
Trust Bank will not, (i) assuming all required governmental approvals have been
obtained and the applicable waiting periods have expired, violate any law, rule
or regulation or any judgment, decree, order, governmental permit or license to
which Community Trust or any of its Subsidiaries (or any of their respective
properties) is subject, (ii) violate the articles of incorporation or bylaws of
Community Trust or the similar organizational documents of any of its
Subsidiaries or (iii) constitute a breach or violation of, or a default under
(or an event which, with due notice or lapse of time or both, would constitute a
default under), or result in the termination of, accelerate the performance
required by, or result in the creation of any Lien upon any of the properties or
assets of Community Trust or any of its Subsidiaries under, any of the terms,
conditions or provisions of any note, bond, indenture, deed of trust, loan
agreement or other agreement, instrument or obligation to which Community Trust
or any of its Subsidiaries is a party, or to which any of their respective
properties or assets may be subject except, in the case of (iii), for any such
breaches, violations or defaults that would not, individually or in the
aggregate, have a Material Adverse Effect on Community Trust.
 
(d)    Consents and Approvals.  No consents or approvals of, or filings or
registrations with, any Governmental Entity or any third party are required to
be made or obtained in connection with the execution and delivery by Community
Trust of this Agreement or the consummation by Community Trust of the Merger and
the other transactions contemplated by this Agreement, including the Bank
Merger, except for (i) filings of applications and notices with, receipt of
approvals or nonobjections from, and expiration of the related waiting period
required by, federal and state banking authorities, (ii) filing of the
Registration Statement with the SEC and declaration by the SEC of the
Registration Statement’s effectiveness under the Securities Act, (iii) the
registration or qualification of the shares of Community Trust Common Stock to
be issued in exchange for shares of Eagle Common Stock under applicable state
securities or “blue sky” laws and (iv) the listing of the shares of Community
Trust Common Stock to be issued in exchange for shares of Eagle Common Stock on
NASDAQ.  As of the date hereof, Community Trust knows of no reason pertaining to
Community Trust why any of the approvals referred to in this Section 3.3(d)
should not be obtained without the imposition of any material condition or
restriction described in Section 6.1(b).
 
(e)    Securities and Regulatory Filings.
 
                                                                 (1)    Community
Trust has filed with the SEC all reports, registration statements, definitive
proxy statements and information statements that it has been required to file
under the Securities Act or the Exchange Act since December 31, 2001
(collectively, “Community Trust’s Reports”).  As of their respective dates, all
of Community Trust’s Reports complied in all material respects with the
applicable requirements of the Securities Act or the Exchange Act, as the case
may be, and the rules and regulations of the SEC promulgated thereunder.  None
of Community Trust’s Reports contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
to make the statements made therein, in light of the circumstances under which
they were made, not misleading.
 
                                                               (2)    Community
Trust and each Subsidiary of Community Trust has filed with any Government
Regulator, and has made available, all reports, schedules, registrations,
statements and definitive proxy statements that it has been required to file
since December 31, 2001 (collectively, “Community Trust Regulatory
Filings”).  As of their respective dates, each of the Community Trust Regulatory
Filings complied in all material respects with all of the laws, rules and
regulations of the Government Regulator with which they were filed.  None of the
Community Trust Regulatory Filings contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements made therein, in light of the circumstances
under which they were made, not misleading.
 
(f)    Community Trust Information.  The information regarding Community Trust
and its Subsidiaries to be supplied by Community Trust for inclusion in the
Registration Statement, any filings or approvals under applicable state
securities laws, or any filing pursuant to Rule 165 or Rule 425 under the
Securities Act or Rule 14a-12 under the Exchange Act will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they are made, not misleading.  The Proxy
Statement-Prospectus (except for such portions thereof that relate only to Eagle
or any of its Subsidiaries) will comply as to form in all material respects with
the provisions of the Exchange Act and the rules and regulations
thereunder.  The Registration Statement will comply as to form in all material
respects with the provisions of the Securities Act and the rules and regulations
thereunder.
 
(g)    Tax Treatment of the Merger.  Community Trust has no Knowledge of any
fact or circumstance relating to it that would prevent the transactions
contemplated by this Agreement from qualifying as a reorganization under section
368 of the IRC.
 
(h)    Availability of Funds; Rating.  Community Trust has and will have
available to it at the Effective Time, sources of capital sufficient to pay the
aggregate Cash Consideration and to pay any other amounts payable pursuant to
this Agreement and to effect the transactions contemplated hereby.  As of the
date hereof, Community Trust and Community Trust Bank are “well-capitalized”
under applicable regulatory definitions and Community Trust Bank’s examination
rating under the CRA is “satisfactory” or better.
 
(i)    Community Trust Common Stock.
 
      (1) As of March 31, 2007, the authorized capital stock of Community Trust
consisted solely of 25,000,000 shares of Community Trust Common Stock, of which
15,203,172 shares of Community Trust Common Stock were issued and
outstanding.  The outstanding Community Trust Common Stock have been duly
authorized and are validly issued and outstanding, fully paid and
non-assessable, and were not issued in violation of the preemptive rights of any
shareholders of Community Trust.
 
     (2)  The Community Trust Common Stock to be issued in exchange for Eagle
Common Stock in the Merger, when issued in accordance with the terms of this
Agreement, will be duly authorized validly issued, fully paid and non-assessable
and will not be subject to any preemptive rights.  As of the date hereof there
are, and as of the Effective Time there will be, sufficient authorized and
unissued Community Trust Common Stock to enable Community Trust to issue in the
Merger the portion of the Merger Consideration consisting of Community Trust
Common Stock.
 
13

--------------------------------------------------------------------------------

 
(j)    Financial Statements of Community Trust.  The consolidated financial
statements of Community Trust (including the related notes) contained in or
incorporated by reference into any of the Community Trust’s Reports (the
“Community Trust Financial Statements”), comply as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto, have been prepared in accordance
with GAAP (except, in the case of unaudited financial statements, as permitted
by Form 10-Q of the SEC) applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto) and fairy present, in
all material respects, the consolidated financial position of Community Trust
and its Subsidiaries as of the dates thereof and their respective consolidated
results of operations and cash flows for the periods to which they relate
(subject, in the case of unaudited consolidated financial statements, to normal
year-end audit adjustments which are not expected to be, individually or in the
aggregate, materially adverse to Community Trust and the absence of full
footnotes.
 
(k)    Undisclosed Liabilities.  Neither Community Trust nor any of its
Subsidiaries has incurred any debt, liability or obligation of any nature
whatsoever (whether accrued, contingent, absolute or otherwise and whether due
or to become due) other than liabilities reflected on or reserved against in the
consolidated balance sheet of Community Trust as of December 31, 2006, except
for liabilities incurred since December 31, 2006 in the ordinary course of
business consistent with past practice that, either alone or when combined with
all similar liabilities, have not had, and would not reasonably be expected to
have, a Material Adverse Effect on Community Trust.
 
(l)    Absence of Certain Changes or Events.  Except as disclosed in Community
Trust’s Disclosure Letter, since December 31, 2006, (i) Community Trust and its
Subsidiaries have conducted their respective businesses only in the ordinary and
usual course of such businesses consistent with their past practices, (ii) there
has not been any event or occurrence that has had, or is reasonably expected to
have, a Material Adverse Effect on Community Trust, (iii) there has been no
change in any accounting principles, practices or methods of Community Trust or
any of its Subsidiaries other than as required by GAAP, and (iv) neither
Community Trust nor any of its Subsidiaries has received notice of, or has
Knowledge that, any of its credit or deposit customers has terminated or intends
to terminate its relationship with Community Trust or any of its Subsidiaries,
which termination either singly or in the aggregate would reasonably be expected
to have a Material Adverse Effect on Community Trust.
 
(m)    Litigation.  There are no suits, actions or legal, administrative or
arbitration proceedings pending or, to the Knowledge of Community Trust,
threatened against or affecting Community Trust or any of its Subsidiaries or
any property or asset of Community Trust or any of its Subsidiaries that (i)
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect on Community Trust or (ii) challenge the validity or
propriety of any of the transactions contemplated by this Agreement.  To the
Knowledge of Community Trust, there are no investigations, reviews or inquiries
by any court or Governmental Entity pending or threatened against Community
Trust or any of its Subsidiaries.  There are no judgments, decrees, injunctions,
orders or rulings of any Governmental Entity or arbitrator outstanding against
Community or any of its Subsidiaries that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect on Community
Trust.
 
(n)    Absence of Regulatory Actions.  Since December 31, 2001, neither
Community Trust nor any of its Subsidiaries has been, nor is it currently, a
party to any cease and desist order, written agreement or memorandum of
understanding with, or any commitment letter or similar undertaking to, or has
been since December 31, 2001, or is subject to, any action, proceeding, order or
directive by any Government Regulator, or has adopted any board resolutions at
the request of any Government Regulator, or has been advised by any Government
Regulator that it is contemplating issuing or requesting (or is considering the
appropriateness of issuing or requesting) any such action, proceeding, order,
directive, written agreement, memorandum of understanding, commitment letter,
board resolutions or similar undertaking.  There are no unresolved violations,
criticisms or exceptions by any Government Regulator with respect to any report
or statement relating to any examinations of Community Trust or its
Subsidiaries.
 
(o)    Compliance with Laws.  Each of Community Trust and its Subsidiaries
conducts its business in compliance with all statutes, laws, regulations,
ordinances, rules, judgments, orders or decrees applicable to it or the
employees conducting such business.  Each of Community Trust and its
Subsidiaries is in compliance, in all material respects, with the privacy
provisions of the Gramm-Leach-Bliley Act and other applicable laws relating to
consumer privacy.  To Community Trust’s Knowledge, each of Community Trust and
its Subsidiaries has all permits, licenses, certificates of authority, orders
and approvals of, and has made all filings, applications and registrations with,
all Governmental Entities that are required in order to permit it to carry on
its business as it is presently conducted; all such permits, licenses,
certificates of authority, orders and approvals are in full force and effect
and, to Community Trust’s Knowledge, no suspension or cancellation of any of
them is threatened.  Neither Community Trust nor any of its Subsidiaries has
been given notice or been charged with any violation of, any law, ordinance,
regulation, order, writ, rule, decree or condition to approval of any
Governmental Entity which, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect on Community Trust.
 
(p)    Taxes.  Except as set forth on Community Trust’s Disclosure Letter, all
material federal, state, local and foreign tax returns required to be filed by
or on behalf of Community Trust or any of its Subsidiaries have been timely
filed or requests for extensions have been timely filed and any such extension
shall have been granted and not have expired, and all such filed returns are
complete and accurate in all material respects.  All Taxes shown on such
returns, all Taxes required to be shown on returns for which extensions have
been granted and all other Taxes required to be paid by Community Trust or any
of its Subsidiaries have been paid in full or adequate provision has been made
for any such Taxes on Community Trust’s balance sheet (in accordance with
GAAP).  To Community Trust’s Knowledge, there is no audit examination,
deficiency assessment, tax investigation or refund litigation with respect to
any Taxes of Community Trust or any of its Subsidiaries, and no claim has been
made in writing by any authority in a jurisdiction where Community Trust or any
of its Subsidiaries do not file tax returns that Community Trust or any such
Subsidiary is subject to taxation in that jurisdiction.  All Taxes, interest,
additions and penalties due with respect to completed and settled examinations
or concluded litigation relating to Community Trust or any of its Subsidiaries
have been paid in full or adequate provision has been made for any such Taxes on
Community Trust’s balance sheet (in accordance with GAAP).  Community Trust and
its Subsidiaries have not executed an extension or waiver of any statute of
limitations on the assessment or collection of any tax due that is currently in
effect.  Each of Community Trust and its Subsidiaries has withheld and paid all
Taxes required to have been withheld and paid in connection with amounts paid or
owing to any employee, independent contractor, creditor, shareholder or other
third party.  Neither Community Trust nor any of its Subsidiaries is a party to
any agreement, contract, arrangement or plan that has resulted or would result,
individually or in the aggregate, in connection with this Agreement in the
payment of any “excess parachute payments” within the meaning of Section 280G of
the IRC and neither Community Trust nor any of its Subsidiaries has made any
payments and is not a party to any agreement, and does not maintain any plan,
program or arrangement, that could require it to make any payments (including
any deemed payment of compensation upon the issuance of any Community Trust
Common Stock), that would not be fully deductible by reason of Section 162(m) of
the IRC.  Neither Community Trust nor any of its Subsidiaries may be held liable
for any material Taxes of another Person (other than Community Trust or any of
its Subsidiaries) pursuant to Treas. Reg. § 1.1502-6 or otherwise.   Neither the
consummation of the Merger nor the Bank Merger will accelerate the recognition
of any income pursuant to section 481 of the IRC.  Neither Community Trust nor
any Subsidiary has engaged in a “reportable transaction” or “listed transaction”
as those terms are defined in section 6707A(c) of the IRC.  Neither Community
Trust nor any Subsidiary is a party to any tax sharing or similar agreement.
 
(q)    Employee Benefit Plans.
 
(1)    “Community Trust Employee Plans” collectively, means all retirement,
pension, profit-sharing, stock bonus, 401(k), stock option, stock purchase,
stock ownership, stock appreciation right, nonqualified deferred compensation
(including, but not limited to, nonqualified deferred compensation within the
meaning of Section 409A of the IRC), consulting, bonus, group insurance,
severance, fringe benefits (within the meaning of Section 132 of the IRC), and
other benefit plans, contracts, agreements and arrangements, including, but not
limited to, “employee benefit plans,” as defined in Section 3(3) of ERISA,
incentive and welfare policies, contracts, plans and arrangements, and all trust
agreements related thereto, with respect to any present or former directors,
officers or other employees of Community Trust or any of its ERISA Affiliates.
 
(2)      There is no pending or, to Community Trust’s Knowledge, threatened
claim, litigation, administrative action, lien or proceeding relating to any
Community Trust Employee Plan, except for routine claims for benefits, for which
Community Trust or any ERISA Affiliates thereof could have any direct, indirect
or contingent liability.  No Community Trust Employee Plan is under audit by the
IRS, Department of Labor, the PBGC, or any other government entity.  There has
been no act or omission with respect to any Community Trust Employee Plan that
could result in the imposition of excise or other Taxes or the imposition of
penalties.  No asset of any Community Trust Employee Plan is subject to tax as
unrelated business taxable income.
 
(3)    Community Trust and its ERISA Affiliates have performed all of their
obligations under all Community Trust Employee Plans and have made appropriate
entries in their financial records and statements for all obligations and
liabilities under all Community Trust Employee Plans.  All contributions to all
Community Trust Employee Plans are deductible pursuant to Sections 162 or 404 of
the IRC.  All of the Community Trust Employee Plans have been administered in
accordance with their written terms and comply with all applicable requirements
of ERISA, the IRC and other applicable laws.  There has occurred no “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the IRC)
with respect to the Community Trust Employee Plans.  There has occurred no
breach of a fiduciary duty owed pursuant to Section 404 of ERISA with respect to
any Community Trust Employee Plans.  Community Trust, and any ERISA Affiliates
thereof, have complied with all obligations under Section 102 of ERISA and
related regulations.  With respect to any Community Trust Employee Plans
required to file a Form 5500, complete and accurate Forms 5500 timely have been
filed for all applicable years.  Any notices, reports or disclosures required to
be given by applicable law to participants, beneficiaries or alternate payees,
or to any government agencies, have completely and timely been furnished,
including, but not limited to, any notifications required by Section 101(i) of
ERISA (i.e., “blackout” notices), or by Department of Labor Field Assistance
Bulletin 2006-03 (i.e., pension benefit statements).  Any Community Trust
Employee Plan that is a “group health plan” has been administered in accordance
with the requirements of HIPAA, and the regulations thereunder, and the
continuation coverage and notice requirements of Title I, Subtitle B, Part 6 of
ERISA and Section 4980B of the IRC.  Neither Community Trust nor any ERISA
Affiliate thereof ever has sponsored, maintained or had any obligation to
contribute to a “multiple employer welfare arrangement” within the meaning of
Section 3(40) of ERISA or to a “voluntary employees’ beneficiary association”
within the meaning of Section 501(c)(9) of the IRC.
 
14

--------------------------------------------------------------------------------

 
(4)    No “employee pension benefit plan” (as defined in Section 3(2) of ERISA)
currently or formerly maintained by Community Trust, or any ERISA Affiliate
thereof, is or was subject to Section 302 or Title IV of ERISA or to Section 412
of the IRC.  Neither Community Trust nor any of its ERISA Affiliates ever has
contributed to any “multiemployer plan,” as defined in Section 3(37) of
ERISA.  Neither Community Trust nor any ERISA Affiliate thereof ever has engaged
in any transaction within the meaning of Sections 4069 or 4212(c) of ERISA.
 
(5)    Each Community Trust Employee Plan that is an “employee pension benefit
plan” and which is intended to be qualified under Section 401(a) of the IRC (an
“Community Trust Qualified Plan”) is so qualified and is the subject of a
favorable determination letter from the IRS (or is entitled to rely on a
favorable IRS opinion letter on a pre-approved format).  All Community Trust
Qualified Plans have been timely amended in good faith, as appropriate, so as to
extend any applicable remedial amendment period under Revenue Procedure
2005-66.  There are no facts or circumstances that may adversely affect the
qualification of any Community Trust Qualified Plan.
 
(6)    Neither Community Trust nor any of its ERISA Affiliates has any
obligation for post-retirement or post-employment welfare benefits under any
Community Trust Employee Plan, except for coverage required by Part 6 of Title I
of ERISA or Section 4980B of the IRC, or similar state laws, the cost of which
is borne by the insured individuals.
 
(7)    All nonqualified deferred compensation plans (within the meaning of
Section 409A of the IRC) have been administered in good-faith compliance with
Section 409A of the IRC.
 
(r)    Fees.  Neither Community Trust nor any of its Subsidiaries, nor any of
their respective officers, directors, employees or agents, has employed any
broker or finder or incurred any liability for any financial advisory fees,
brokerage fees, commissions or finder’s fees, and no broker or finder has (i)
acted in any manner sufficient to give such Person any rights to any valid claim
for any advisory fees, brokerage fees, commissions, finder’s fees or similar
payments for services in connection with the transactions contemplated by this
Agreement, or (ii) acted directly or indirectly for Community Trust or any of
its Subsidiaries in connection with this Agreement or the transactions
contemplated hereby.
 
(s)    Environmental Matters.
 
(1)    Each of Community Trust and its Subsidiaries and, to the Knowledge of
Community Trust, the Participation Facilities and the Loan Properties are, and
have been, in substantial compliance with all Environmental Laws.
 
(2)    There is no suit, claim, action, demand, executive or administrative
order, directive, investigation or proceeding pending or, to the Knowledge of
Community Trust, threatened, before any court, governmental agency or board or
other forum against Community Trust or any of its Subsidiaries or any
Participation Facility (A) for alleged noncompliance (including by any
predecessor) with, or liability under, any Environmental Law or (B) relating to
the presence of or release into the environment of any Hazardous Material,
whether or not occurring at or on a site owned, leased or operated by Community
Trust or any of its Subsidiaries or any Participation Facility.
 
(3)    To the Knowledge of Community Trust, there is no suit, claim, action,
demand, executive or administrative order, directive, investigation or
proceeding pending or threatened before any court, governmental agency or board
or other forum relating to or against any Loan Property (or Community Trust or
any of its Subsidiaries in respect of such Loan Property) (A) relating to
alleged noncompliance (including by any predecessor) with, or liability under,
any Environmental Law or (B) relating to the presence of or release into the
environment of any Hazardous Material, whether or not occurring at a Loan
Property.
 
(4)    Neither Community Trust nor any of its Subsidiaries has received any
written notice, demand letter, executive or administrative order, directive or
request for information from any Governmental Entity or any third party
indicating that it may be in violation of, or liable under, any Environmental
Law.
 
(t)    Allowance for Loan Losses.  The allowance for loan losses reflected on
Community Trust’s audited balance sheet at December 31, 2006 was, and the
allowance for loan losses shown on the balance sheets in the Community Trust
Regulatory Filings for periods ending after December 31, 2006, was or will be
adequate to reflect the inherent and actual risks in the loans of Community
Trust Bank, as of the dates thereof, under GAAP.  Community Trust has no
Knowledge of any fact which is likely to require a future material increase in
the provision for loan losses or a material decrease in the allowance for loan
losses under GAAP.
 
4.    Conduct Pending the Merger.  
 
4.1    Forbearances by Eagle.  Except as expressly contemplated or permitted by
this Agreement, and except to the extent required by law or regulation or any
Governmental Entity, during the period from the date of this Agreement to the
Effective Time, Eagle shall not, nor shall Eagle permit any of its Subsidiaries
to, without the prior written consent of Community Trust:
 
(a)    conduct its business other than in the regular, ordinary and usual course
consistent with past practice; or take any action that would adversely affect or
delay its ability to perform its obligations under this Agreement or to
consummate the transactions contemplated hereby;
 
(b)    (1)  incur, modify, extend or renegotiate any indebtedness for borrowed
money, or assume, guarantee, endorse or otherwise as an accommodation become
responsible for the obligations of any other individual, corporation or other
entity, other than the creation of deposit liabilities, purchases of Federal
Funds, borrowings from the Federal Home Loan Bank or the Federal Reserve Bank of
Cleveland that mature within one year, issuances of letters of credit in the
ordinary course of business consistent with past practice, entry into repurchase
agreements fully secured by U.S. government agency securities, bankers
acceptances, treasury tax and loan accounts established in the ordinary course
of business consistent with past practice, and sales of certificates of deposit
that mature within five years;
 
(2)    purchase any brokered certificates of deposit; or
 
(3)    prepay any indebtedness or other similar arrangements so as to incur any
prepayment penalty thereunder;
 
(c)    (1)  adjust, split, combine or reclassify any capital stock;
 
(2)    make, declare or pay any dividend, or make any other distribution on its
capital stock other than the quarterly dividend paid by Eagle in the ordinary
course of business consistent with past practice; provided, however, that any
such quarterly dividend shall not exceed $0.35 per share of Eagle Common Stock;
 
(3)    grant any individual, corporation or other entity any right to acquire
any shares of its capital stock;
 
(4)    issue any additional shares of capital stock or any securities or
obligations convertible or exercisable for any shares of its capital stock; or
 
(5)    redeem, purchase or otherwise acquire or enter into any agreement or
commitment to redeem, purchase or otherwise acquire, any Eagle Common Stock.
 
(d)    sell, transfer, mortgage, encumber or otherwise dispose of any of its
properties or assets to any individual, corporation or other entity other than a
Subsidiary, or cancel, release or assign any indebtedness to any such Person or
any claims held by any such Person, except in the ordinary course of business
consistent with past practice or pursuant to contracts or agreements in force at
the date of this Agreement;
 
15

--------------------------------------------------------------------------------

 
(e)    except pursuant to contracts or agreements in force at the date of or
permitted by this Agreement, make any equity investment, either by purchase of
stock or securities, contributions to capital, property transfers (other than
foreclosures in connection with satisfaction of loans in the ordinary course of
Eagle Bank’s business), or purchase outside the ordinary course of business of
any property or assets of any other individual, corporation or other entity;
 
(f)    enter into, renew, amend or terminate any contract or agreement, or make
any change in any of its leases or contracts, other than with respect to those
involving aggregate payments of less than, or the provision of goods or services
with a market value of less than, $20,000 per annum and other than contracts or
agreements covered by Section 4.1(h);
 
(g)    enter into or renew any contract or agreement with a stated term of more
than one (1) year that cannot be terminated by Eagle or its Subsidiary, as the
case may be, within thirty (30) days without payment or penalty;
 
(h)    make, renegotiate, renew, increase, extend, modify or purchase any loan,
lease (credit equivalent), advance, credit enhancement or other extension of
credit, or make any commitment in respect of any of the foregoing, except (i) in
conformity with Eagle’s customary lending practices, as they exist on the date
of this Agreement, in amounts not to exceed an aggregate of $1,000,000,
provided, that the foregoing does not apply to those customers set forth in
Section 4.1(h) of Eagle’s Disclosure Letter and provided further, that such
lending practices shall not be amended or modified prior to the Effective Time
and provided further, that Community Trust’s consent to any actions contrary to
the foregoing shall not be unreasonably withheld; or (ii) loans or advances as
to which Eagle has a binding obligation to make such loans or advances as of the
date hereof.  Notwithstanding the foregoing, if Community Trust fails to respond
to Eagle’s request for approval within two (2) business days after receipt by
Community Trust of such written request, such loan shall be deemed approved by
Community Trust;
 
(i)    except for loans or extensions of credit made on terms generally
available to the public, make or increase any loan or other extension of credit,
or commit to make or increase any such loan or extension of credit, to any
director or executive officer of Eagle or Eagle Bank, or any entity controlled,
directly or indirectly, by any of the foregoing;
                                  
                                   (j)                         (1)  increase in
any manner the compensation or fringe benefits of any of its employees or
directors, or pay any bonus, pension, retirement allowance or contribution not
required by any existing plan or agreement to any such employees or directors
except: (A) for normal increases in compensation or benefits in the ordinary and
usual course of business consistent with past practice; (B) for changes required
by applicable law; and (C) to satisfy contractual obligations existing as of the
date hereof which have previously been disclosed to Community Trust;
 
(2)    become a party to, amend or commit itself to any pension, retirement,
profit-sharing or welfare benefit plan or agreement or employment agreement with
or for the benefit of any employee or director;
 
(3)    voluntarily accelerate the vesting of, or the lapsing of restrictions
with respect to, any stock options or other stock-based compensation; or
 
(4)    elect to any executive office any Person who is not a member of its
executive officer team as of the date of this Agreement or elect to its Board of
Directors any Person who is not a member of its Board of Directors as of the
date of this Agreement, or hire any employee with annual compensation in excess
of $50,000;
 
(k)    settle any claim, action or proceeding involving payment by it of money
damages in excess of $25,000, admit to any material liability or violation of
law, or impose any material restriction on its operations or the operations of
any of its Subsidiaries;
 
(l)    amend its articles of incorporation or bylaws, or similar governing
documents;
 
(m)    restructure or materially change its investment securities portfolio or
its interest rate risk position, through purchases, sales or otherwise, or the
manner in which the portfolio is classified or reported;
 
(n)    make any investment in any debt security, including mortgage-backed and
mortgage-related securities, other than U.S. government and U.S. government
agency securities with final maturities not greater than one year;
 
(o)    make any single capital expenditure in excess of $10,000 or any series of
related capital expenditures in excess of $20,000 other than pursuant to binding
commitments existing on the date hereof and other than expenditures necessary to
maintain existing assets in good repair or to make payment of necessary Taxes or
other obligations due and owing;
 
(p)    establish or commit to the establishment of any new branch or other
office facilities or file any application to relocate or terminate the operation
of any banking office;
 
(q)    take any action that is intended or expected to result in any of its
representations and warranties set forth in this Agreement being or becoming
untrue in any material respect at any time prior to the Effective Time such that
the conditions specified in Section 6.2(a) cannot be satisfied, or in any of the
conditions to the Merger set forth in Article VI not being satisfied or in a
violation of any provision of this Agreement;
 
(r)    implement or adopt any change in its accounting principles, practices or
methods, other than as may be required by GAAP or regulatory guidelines;
 
(s)    knowingly take any action that would prevent or impede the Merger from
qualifying as a reorganization within the meaning of Section 368 of the IRC; or
 
(t)    agree to take, make any commitment to take, or adopt any resolutions of
its Board of Directors in support of, any of the actions prohibited by this
Section 4.1.
 
Any request by Eagle or response thereto by Community Trust shall be made in
accordance with the notice provisions of Section 8.8 and shall note that it is a
request pursuant to this Section 4.1.  Until the Effective Time, Eagle shall, to
the maximum extent permitted by law, provide Community Trust with copies of all
reports prepared by or for the Board of Directors or management of Eagle or
Eagle Bank regarding Eagle Bank’s operations, including loan administration,
loan collection and recovery efforts, asset and liability management and the
establishing of interest rates in connection therewith, and changes in deposits
maintained with Eagle Bank.  Eagle shall also provide Community Trust with such
other reports as may be reasonably requested by Community Trust from time to
time.
 
4.2    Forbearances by Community Trust.  Except as expressly contemplated or
permitted by this Agreement, and except to the extent required by law or
regulation or any Governmental Entity, during the period from the date of this
Agreement to the Effective Time (except as provided in Section 4.2(g) below),
Community Trust shall not, nor shall Community Trust permit any of its
Subsidiaries to, without the prior written consent of Eagle:
 
(a)    take any action that would adversely affect or delay its ability to
perform its obligations under this Agreement or to consummate the transactions
contemplated hereby;
 
(b)    take any action that is intended to or expected to result in any of its
representations and warranties set forth in this Agreement being or becoming
untrue in any material respect at any time prior to the Effective Time such that
the conditions specified in Section 6.3(a) cannot be satisfied, or in any of the
conditions to the Merger set forth in Article VI not being satisfied or in a
violation of any provision of this Agreement;
 
(c)    knowingly take any action that would prevent or impede the Merger from
qualifying as a reorganization within the meaning of Section 368 of the IRC;
 
(d)    agree to take, make any commitment to take, or adopt any resolutions of
its Board of Directors in support of, any of the actions prohibited by this
Section 4.2;
 
16

--------------------------------------------------------------------------------

 
(e)    declare, set aside, make or pay any extraordinary or special dividends on
Community Trust Common Stock or make any other extraordinary or special
distributions in respect of any of its capital stock other than dividends from
any Subsidiary to its parent unless an appropriate and proportionate adjustment
is made to the Merger Consideration; or
 
(f)    amend the articles of incorporation or code of regulations of Community
Trust, the articles of association or bylaws of Community Trust Bank, or the
articles of incorporation, code of regulations or similar governing instruments
of any of the Community Trust Subsidiaries in a manner that would cause a
Material Adverse Effect to Community Trust or any of its Subsidiaries.
 
(g)    from and after September 1, 2007 until the Closing (or the earlier
termination of this Agreement as provided herein), purchase any issued and
outstanding Community Trust Common Stock, except by Community Trust’s employee
stock ownership plan in the ordinary course of business.
 


 
5.    Covenants.  
 
5.1    Acquisition Proposals.  
 
(a)    Except as permitted by this Agreement, neither Eagle, its Subsidiaries
nor the officers and directors of Eagle or any of its Subsidiaries shall, and
Eagle shall use all commercially reasonable efforts to cause its employees and
agents, including any investment banker, financial advisor, attorney, accountant
or other representative retained by Eagle or any of its Subsidiaries, not to,
directly or indirectly, (i) solicit, initiate or encourage (including by way of
furnishing non-public information), or take any other action to facilitate, any
inquiries, discussions or the making of any proposal that constitutes or could
reasonably be expected to lead to an Acquisition Proposal, (ii) participate in
any discussions or negotiations, or otherwise communicate in any way with any
Person (other than Community Trust), regarding an Acquisition Proposal or (iii)
enter into or consummate any agreement requiring it to abandon, terminate or
fail to consummate the transactions contemplated hereby.  Notwithstanding the
foregoing, Eagle may, in response to an Acquisition Proposal that reasonably is
expected to result in a Superior Proposal that has not been withdrawn and that
did not otherwise result from a breach of this Section 5.1, (x) furnish
non-public information with respect to Eagle to the Person who made such
Acquisition Proposal pursuant to a confidentiality agreement on terms no more
favorable to such Person than the Confidentiality Agreements and (y) participate
in discussions or negotiations with such Person regarding such Acquisition
Proposal, if and so long as Eagle’s Board of Directors determines in good faith,
after consultation with and based upon the written advice of its outside legal
counsel, that such action is required in order for the Board of Directors to
comply with its fiduciary duties under applicable law.
 
(b)    Eagle will notify Community Trust immediately orally (within one day) and
in writing (within three days) of any Acquisition Proposal, any request for
non-public information that could reasonably be expected to lead to an
Acquisition Proposal, or any inquiry with respect to or that could reasonably be
expected to lead to an Acquisition Proposal, including, in each case, the
identity of the Person making such Acquisition Proposal, request or inquiry and
the terms and conditions thereof. Eagle will keep Community Trust informed of
any developments with respect to any such Acquisition Proposal, request or
inquiry immediately upon the occurrence thereof.  The duties of Eagle under this
Section 5.1(b) shall be in addition to, and not in lieu of, the duties imposed
on Eagle by Section 8.1.
 
(c)    Eagle will immediately cease and cause to be terminated any existing
activities, discussions or negotiations with any parties conducted heretofore
that relate to any Acquisition Proposal. Eagle will take the necessary steps to
inform the appropriate individuals or entities referred to in the first sentence
of Section 5.1(a) of the obligations undertaken in this Section 5.1.  Eagle will
promptly request each Person (other than Community Trust) that has executed a
confidentiality agreement prior to the date hereof in connection with its
consideration of a business combination with Eagle or any of its Subsidiaries to
return or destroy all confidential information previously furnished to such
Person by or on behalf of Eagle or any of its Subsidiaries. Eagle shall not
release any third party from, or waive any provisions of, any confidentiality
agreements or standstill agreements to which it or any of its Subsidiaries is a
party.
 
5.2    Access and Information.  
 
(a)    Upon reasonable notice, Eagle shall (and shall cause Eagle’s Subsidiaries
to) afford Community Trust and its representatives (including, without
limitation, directors, officers and employees of Community Trust and its
affiliates and counsel, accountants and other professionals, agents and
representatives retained by Community Trust) such reasonable access during
normal business hours throughout the period prior to the Effective Time to the
books, records (including, without limitation, tax returns and work papers of
independent auditors), contracts, properties, personnel and to such other
information relating to Eagle and Eagle’s Subsidiaries as Community Trust may
reasonably request.  Upon reasonable notice, Community Trust shall (and shall
cause Community Trust’s Subsidiaries to) afford Eagle and its representatives
(including, without limitation, directors, officers and employees of Eagle and
its affiliates and counsel, accountants and other professionals retained by
Eagle) such reasonable access during normal business hours throughout the period
prior to the Effective Time to the executive officers of Community Trust and to
such information regarding Community Trust and its Subsidiaries as Eagle may
reasonably request.  No investigation by any party pursuant to this Section 5.2
shall affect or be deemed to modify any representation or warranty made by the
other party in this Agreement.
 
(b)    From the date hereof until the Effective Time, Eagle shall, and shall
cause Eagle’s Subsidiaries to, promptly provide Community Trust with (i) a copy
of each report filed with federal or state banking regulators, (ii) a copy of
each periodic report to its senior management and all materials relating to its
business or operations furnished to its Board of Directors, (iii) a copy of each
press release made available to the public and (iv) all other information
concerning its business, properties and personnel as Community Trust may
reasonably request.  Notwithstanding the foregoing, neither Eagle nor its
Subsidiaries shall be required to provide access to or to disclose information
where such access or disclosure would violate the rights of such entity’s
customers, jeopardize the attorney-client privilege of the entity in possession
or control of such information, or contravene any law, rule, regulation, order,
judgment, decree or binding agreement entered into prior to the date of this
Agreement.  The parties hereto will make appropriate substitute disclosure
arrangements under circumstances in which the restrictions of the previous
sentence apply.
 
(c)    Community Trust and Eagle hereby acknowledge that they are parties to and
bound by those certain confidentiality agreements dated May 3, 2007 and May 11,
2007 (collectively, the “Confidentiality Agreements”), and agree that each of
the Confidentiality Agreements shall survive the Closing and remain in full
force and effect in accordance with their respective terms.  
 
(d)    From and after the date hereof, representatives of Community Trust and
Eagle shall meet on a regular basis to discuss and plan for the conversion of
Eagle’s and its Subsidiaries’ data processing and related electronic
informational systems to those used by Community Trust and its Subsidiaries with
the goal of conducting such conversion simultaneously with the consummation of
the Bank Merger.
 
(e)    From and after the date hereof, Eagle shall permit Community Trust’s
executive officers to meet with the financial officers of Eagle and its
Subsidiaries, including officers responsible for the financial statements,
internal controls and disclosure procedures of Eagle and its Subsidiaries, to
discuss such matters as Community Trust may deem reasonably necessary or
appropriate for Community Trust to satisfy its obligations under the
Sarbanes-Oxley Act of 2002.
 
(f)    Each of Eagle and its Subsidiaries shall use commercially reasonable
efforts to preserve the possession and control of all of its assets, to preserve
the goodwill of its customers and others with whom it has business relations,
and to do nothing knowingly to impair its ability to keep and preserve its
businesses existing on the date of this Agreement.  Without in any way limiting
the foregoing, each of Eagle and its Subsidiaries shall use commercially
reasonable efforts, and shall cause its employees, agents and representatives to
use their commercially reasonable efforts, to preserve, safeguard and maintain
for the benefit of Eagle and its Subsidiaries the confidentiality of all
customer lists, records and other information not generally known to the public
relating to customers, business or operations of Eagle or its Subsidiaries.  In
addition, neither Eagle nor any of its Subsidiaries shall, without first
consulting with Community Trust, make any significant investment decisions,
including, without limitation, engaging in any interest rate swaps, futures or
options transactions, or purchases or sales of any marketable securities other
than overnight Federal Reserve funds, Federal Reserve funds from correspondent
banks, short-term U.S. Treasury securities or short-term securities of U.S.
government agencies.  Eagle shall cause Eagle Bank to continue to manage and
monitor its loan and investment portfolio in a manner consistent with sound
lending and investment practices outlined by applicable regulations.  Eagle
shall also deliver to Community Trust not less than monthly a list of all of
Eagle Bank’s new loans or increases in existing loans to customers setting forth
the amount of such loans, the collateral securing such loans, and any other
matters or information concerning such loans as Community Trust shall reasonably
request.  Notwithstanding any other provision of this Agreement, neither Eagle
nor any of its Subsidiaries shall enter into any agreements or modifications of
existing agreements with data processing or similar service providers without
the prior written consent of Community Trust.
 
17

--------------------------------------------------------------------------------

 
5.3    Applications; Consents.  
 
(a)    The parties hereto and their Subsidiaries shall cooperate with each other
and shall use their commercially reasonable efforts to prepare and file as soon
as practicable after the date hereof all necessary applications, notices and
filings to obtain all permits, consents, approvals and authorizations of all
Governmental Entities that are necessary or advisable to consummate the
transactions contemplated by this Agreement, including the Plan of Bank
Merger.  Eagle and Community Trust shall furnish each other with all information
concerning themselves, their respective Subsidiaries, and their and their
respective Subsidiaries’ directors, officers and shareholders and such other
matters as may be reasonably necessary or advisable in connection with any
application, notice or filing made by or on behalf of Community Trust, Eagle or
any of their respective Subsidiaries to any Governmental Entity in connection
with the transactions contemplated by this Agreement, including the Plan of Bank
Merger.  Community Trust and Eagle shall have the right to review in advance,
and to the extent practicable each will consult with the other on, all the
information relating to Community Trust and Eagle, as the case may be, and any
of their respective Subsidiaries, that appears in any filing made with, or
written materials submitted to, any Governmental Entity pursuant to this Section
5.3(a).
 
(b)    As soon as practicable after the date hereof, each of the parties hereto
shall, and they shall cause their respective Subsidiaries to, use its
commercially reasonable efforts to obtain any consent, authorization or approval
of any third party that is required to be obtained in connection with the
transactions contemplated by this Agreement and the Plan of Bank Merger.
 
5.4    Antitakeover Provisions.  Each party and its Subsidiaries shall take all
steps required by any relevant federal or state law or regulation or under any
relevant agreement or other document to exempt or continue to exempt Community
Trust, Community Trust Bank, the Agreement, the Plan of Bank Merger, the Merger
and the Bank Merger from any provisions of an antitakeover nature in their
respective articles of incorporation and bylaws, or similar organizational
documents, and the provisions of any federal or state antitakeover laws.
 
5.5    Additional Agreements.  Subject to the terms and conditions herein
provided, each of the parties hereto agrees to use all commercially reasonable
efforts to take promptly, or cause to be taken promptly, all actions and to do
promptly, or cause to be done promptly, all things necessary, proper or
advisable under applicable laws and regulations to consummate and make effective
the transactions contemplated by this Agreement, including the Bank Merger, as
expeditiously as possible, including using all commercially reasonable efforts
to obtain all necessary actions or non-actions, extensions, waivers, consents
and approvals from all applicable Governmental Entities, effecting all necessary
registrations, applications and filings (including, without limitation, filings
under any applicable state securities laws) and obtaining any required
contractual consents and regulatory approvals.
 
5.6    Publicity.  The initial press release announcing this Agreement shall be
a joint press release and thereafter Eagle and Community Trust shall consult
with each other prior to issuing any press releases or otherwise making public
statements solely with respect to the Merger and any other transaction
contemplated hereby; provided, however, that nothing in this Section 5.6 shall
be deemed to prohibit any party from making any disclosure which its counsel
deems necessary in order to satisfy such party’s disclosure obligations in a
timely fashion imposed by law.
 
5.7    Shareholders’ Meeting.  Promptly after the Registration Statement is
declared effective under the Securities Act, Eagle will submit to its
shareholders this Agreement and any other matters required to be approved or
adopted by shareholders in order to carry out the intentions of this
Agreement.  In furtherance of that obligation, Eagle will promptly take, in
accordance with applicable law and its articles of incorporation and bylaws, all
action necessary to call, give notice of, convene and hold a meeting of its
shareholders (the “Shareholder Meeting”) as promptly as practicable for the
purpose of considering and voting on approval and adoption of this Agreement and
the transactions provided for in this Agreement.  Except as provided in this
Agreement or required by law, (i) Eagle’s Board of Directors shall recommend to
Eagle’s shareholders approval of this Agreement, (ii) the Proxy
Statement-Prospectus shall include a statement to the effect that Eagle’s Board
of Directors has recommended that Eagle’s shareholders vote in favor of the
approval of this Agreement and (iii) neither Eagle’s Board of Directors nor any
committee thereof shall withdraw, amend or modify, or propose or resolve to
withdraw, amend or modify in a manner adverse to Community Trust, the
recommendation of Eagle’s Board of Directors that Eagle’s shareholders vote in
favor of approval of this Agreement or make any statement in connection with the
Shareholder Meeting inconsistent with such recommendation.
 
5.8    Registration of Community Trust Common Stock.  As promptly as reasonably
practicable following the date hereof, Community Trust shall prepare and file
with the SEC a registration statement on Form S-4 with respect to the issuance
of Community Trust Common Stock in the Merger (such Form S-4, and any amendments
or supplements thereto, the “Registration Statement”). The Registration
Statement shall contain proxy materials relating to the matters to be submitted
to the Eagle shareholders at the Shareholder Meeting, which shall also
constitute the prospectus relating to the shares of Community Trust Common Stock
to be issued in the Merger (such proxy statement/prospectus, and any amendments
or supplements thereto, the “Proxy Statement-Prospectus”).  Eagle will furnish
to Community Trust the information required to be included in the Registration
Statement with respect to its business and affairs and shall have the right to
review and consult with Community Trust with respect to the Registration
Statement prior to its being filed with the SEC.  Community Trust shall use
commercially reasonable efforts to have the Registration Statement declared
effective by the SEC and to keep the Registration Statement effective as long as
is necessary to consummate the Merger and the transactions contemplated
hereby.  Community Trust also agrees to use all commercially reasonable efforts
to comply with all necessary state securities or “Blue Sky” laws required to
carry out the transactions contemplated by this Agreement.  Eagle will use
commercially reasonable efforts to cause the Proxy Statement-Prospectus to be
mailed to Eagle’s shareholders promptly after the Registration Statement is
declared effective under the Securities Act. Community Trust will advise Eagle,
promptly after it receives notice thereof, of the time when the Registration
Statement has become effective, the issuance of any stop order, the suspension
of the qualification of the Community Trust Common Stock issuable in connection
with the Merger for offering or sale in any jurisdiction, or any request by the
SEC for amendment of the Proxy Statement-Prospectus or the Registration
Statement.  If at any time prior to the Effective Time any information relating
to Community Trust or Eagle, or any of their respective affiliates, officers or
directors, should be discovered by Community Trust or Eagle which should be set
forth in an amendment or supplement to any of the Registration Statement or the
Proxy Statement-Prospectus so that any of such documents would not include any
misstatement of a material fact or omit to state any material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, the party which discovers such information shall promptly
notify the other party hereto and, to the extent required by law, rules or
regulations, an appropriate amendment or supplement describing such information
shall be promptly filed by Community Trust with the SEC and disseminated by
Eagle to the shareholders of Eagle.  Notwithstanding the foregoing, prior to
filing the Registration Statement (or any amendment or supplement thereto),
filing or mailing the Proxy Statement-Prospectus (or any amendment or supplement
thereto), or responding to any comments of the SEC with respect thereto,
Community Trust shall: (i) provide Eagle with a reasonable opportunity to review
and comment on such document or response, and (ii) include in such document or
response all comments reasonably proposed by Eagle.
 
5.9    Affiliate Letters.  Eagle shall use commercially reasonable efforts to
cause each director, executive officer and other Person who is an “affiliate” of
Eagle under Rule 145 of the Securities Act to deliver to Community Trust as soon
as practicable and prior to the mailing of the Proxy Statement-Prospectus
executed letter agreements, each substantially in the form attached hereto as
Exhibit C, providing that such Person will comply with Rule 145.
 
5.10    Notification of Certain Matters.  Each party shall give prompt notice to
the other of:  (i) any event or notice of, or other communication relating to, a
default or event that, with notice or lapse of time or both, would become a
default, received by it or any of its Subsidiaries subsequent to the date of
this Agreement and prior to the Effective Time, under any contract material to
the financial condition, properties, businesses or results of operations of such
party and its Subsidiaries taken as a whole to which such party or any
Subsidiary is a party or is subject; and (ii) any event, condition, change or
occurrence which individually or in the aggregate has, or which, so far as
reasonably can be foreseen at the time of its occurrence, is reasonably likely
to result in a Material Adverse Effect.  Each of Eagle and Community Trust shall
give prompt notice to the other party of any notice or other communication from
any third party alleging that the consent of such third party is or may be
required in connection with any of the transactions contemplated by this
Agreement.
 
5.11    Employee Benefits Matters.
 
(a)    Subject to determination of its staffing needs, Community Trust desires
to retain certain of the employees of Eagle Bank following the Effective
Time.  All Persons who are employees of Eagle Bank immediately prior to the
Effective Time (including any employees of Eagle Bank on vacation, leave of
absence or disability) and whose employment is not specifically terminated at or
prior to the Effective Time (a “Continuing Employee”) shall, at the Effective
Time, become employees of Community Trust Bank; provided, however, that in no
event shall any of Eagle Bank’s employees be officers of Community Trust Bank,
or have or exercise any power or duty conferred upon such an officer, unless and
until duly elected or appointed to such position in accordance with the bylaws
of Community Trust Bank.  At and following the Effective Time, Community Trust
shall cause Community Trust Bank to honor the obligations of Eagle Bank as of
the Effective Time under the provisions of those employment agreements of
executive officers of Eagle Bank listed on Eagle’s Disclosure Letter under
Section 3.2(o); provided, however, that this provision shall not prevent
Community Trust Bank from amending, suspending or terminating any such
agreements to the extent permitted by the respective terms of such agreements;
and provided further, however, that no contractual right to employment shall
inure to any Continuing Employee by virtue of this Agreement.  Any continuation
of employment of the Continuing Employees shall be on such terms and conditions
as Community Trust Bank in its sole discretion determines to be appropriate, and
without guarantee that any such Continuing Employee shall receive an offer of
employment for the same or similar position that he or she currently holds, or
for the wages and benefits that he or she currently receives.  It is understood
and agreed that, except with respect to Persons working pursuant to employment
agreements listed under Section 3.2(o) of Eagle’s Disclosure Letter, any
continued employment by a Continuing Employee is “at will” and may be terminated
by Community Trust Bank at any time and for any reason (subject to any written
commitments to the contrary made by Community Trust Bank to such Continuing
Employee, and to any applicable laws).  Nothing in this Agreement shall be
deemed to prevent or restrict in any way the right of Community Trust Bank,
after the Effective Time, to terminate, re-assign, promote or demote any of the
Continuing Employees after the Effective Time or to change adversely the title,
powers, duties, responsibilities, functions, locations, salaries, other
compensation or terms or conditions of employment of any such Continuing
Employees.
 
18

--------------------------------------------------------------------------------

 
(b)    As of the Effective Time, Community Trust shall make available
employer-provided health and other employee welfare benefit plans to each
Continuing Employee on the same basis as it provides such coverage to new
employees of Community Trust.  With respect to any “M&A qualified beneficiary”
of Eagle Bank within the meaning of Treas. Reg. § 4980B-9 Q&A 4, continuation
coverage under COBRA shall be furnished under a group health plan sponsored by
Community Trust.
 
(c)    As of the Effective Time, each Continuing Employee shall be eligible to
participate in Community Trust’s 401(k) plan and employee stock ownership plan
with full credit for prior service with Eagle for purposes of eligibility and
vesting.  Community Trust, after reviewing Eagle’s 401(k) plan and accompanying
disclosures, within a reasonable time after such review, reserves the right to
require Eagle to terminate the Eagle 401(k) plan (and to file for a
determination letter from the IRS on such termination) prior to the Effective
Time.  If, after reviewing Eagle’s 401(k) plan and accompanying disclosures,
Community Trust does not exercise such right to require termination, Community
Trust shall cause the Eagle 401(k) plan to be merged into the Community Trust
401(k) plan as soon as administratively practicable after the Effective Time.
 
(d)    Except as otherwise provided in Eagle’s Disclosure Letter, each full-time
Eagle employee who is terminated or given notice of termination at the Effective
Time shall receive a severance payment equal to four (4) weeks of regular
salary, plus one week of regular salary for every year of employment with Eagle,
which shall be payable as a lump sum after withholding all applicable federal,
state and local taxes.  Such terminated Eagle employees also shall be entitled
to any accrued, unused vacation.  With respect to any such Eagle employees who
elect continuation coverage under COBRA, Community Trust shall pay any COBRA
premiums for the first three (3) months of such continuation coverage.  Such
terminated Eagle employees also shall be entitled to free employee checking from
Community Trust Bank for six (6) months.
 
(e)    Eagle may make a bonus or other incentive payment to Eagle employees,
prior to the Effective Time, provided that such bonus or incentive payments
shall be paid only in accordance with Eagle’s incentive schedule for 2007, which
schedule has been provided to Community Trust prior to the date of this
Agreement.  Eagle agrees not to make any discretionary employer non-elective
contribution to the Eagle 401(k) plan attributable to the current plan year.
 
5.12    Indemnification.  
 
(a)    From and after the Effective Time through the sixth anniversary of the
Effective Time, Community Trust agrees to indemnify and hold harmless each
present and former director of Eagle or such director’s estate, as applicable
(each, an “Indemnified Party”), against any costs or expenses (including
reasonable attorneys’ fees), judgments, fines, amounts paid in settlement,
losses, claims, damages or liabilities (collectively “Liabilities”) incurred in
connection with any claim, action, suit, proceeding or investigation (except for
any Liabilities incurred as a result of an Indemnified Party’s willful
misconduct or gross negligence), whether civil, administrative or investigative,
arising out of matters existing or occurring at or prior to the Effective Time
(including the transactions contemplated by this Agreement), whether asserted or
claimed prior to, at or after the Effective Time, as they are from time to time
incurred, in each case to the fullest extent such Person would have been
indemnified or have the right to advancement of expenses pursuant to the
articles of incorporation and bylaws of Eagle and its Subsidiaries, as
applicable, as in effect on the date of this Agreement and to the fullest extent
permitted by law, including without limitation, the FDIC and Federal Reserve
rules and regulations.
 
(b)    Any Indemnified Party wishing to claim indemnification under Section
5.12(a), upon learning of any such claim, action, suit, proceeding or
investigation, shall promptly notify Community Trust thereof, but the failure to
so notify shall not relieve Community Trust of any liability it may have
hereunder to such Indemnified Party if such failure does not materially and
substantially prejudice Community Trust.
 
(c)    Prior to the Closing, Community Trust shall use its best efforts to
purchase a three (3) year “tail” policy of directors’ and officers’ liability
insurance for the benefit of the present and former officers and directors of
Eagle (“D&O Tail Coverage”); provided; however, that in the event Community
Trust is not able to purchase such D&O Tail Coverage prior to the Closing,
Community Trust shall continue Eagle’s existing directors’ and officers’
liability insurance policy until January 1, 2010 (the termination date of such
existing policy), in accordance with the provisions of paragraph six (6) of the
coverage revision endorsement.
 
(d)    The parties hereto and their Subsidiaries shall cooperate with each other
and shall use their commercially reasonable efforts to promptly take all actions
and do all things necessary, proper or advisable to make effective the
provisions of Section 5.12(c) above
 
(e)    In the event Community Trust or any of its successors or assigns (i)
consolidates with or merges into any other Person or entity and shall not be the
continuing or surviving corporation or entity of such consolidation or merger or
(ii) transfers or conveys all or substantially all of its properties and assets
to any Person or entity, then, and in each such case, to the extent necessary,
proper provision shall be made so that the successors and assigns of Community
Trust assume the obligations set forth in this Section 5.12.
 
(f)    The provisions of this Section 5.12shall survive the Effective Time and
are intended to be for the benefit of, and shall be enforceable by, each
Indemnified Party and his or her heir and representatives.
 
5.13    Advisory Board.  Following the Effective Time, Community Trust shall
maintain an advisory board for the purpose of advising Community Trust on the
operations of the market previously served by Eagle Bank.  Each of the directors
of Eagle as of the Effective Time shall be invited to serve on the advisory
board, provided that Community Trust shall have the right to appoint additional
individuals from time to time in its sole discretion.  All such individuals
serving on the advisory board shall be subject to Community Trust’s board
retirement policy, provided that any director of Eagle who exceeds the
retirement age under such policy as of the date of this Agreement shall be
excepted from such policy.  Each advisory director shall be paid $200.00 per
quarter.
 
5.14    Exchange Listing.  Community Trust will use all commercially reasonable
efforts to cause the Community Trust Common Stock to be issued in the Merger to
be approved for listing on NASDAQ, subject to official notice of issuance, as
promptly as practicable, and in any event before the Effective Time.  
 
6.    Conditions to Consummation.  
 
6.1    Conditions to Each Party’s Obligations.  The respective obligations of
each party to effect the Merger shall be subject to the satisfaction of the
following conditions:
 
(a)    Shareholder Approval.  This Agreement shall have been approved by the
requisite vote of Eagle’s shareholders in accordance with applicable laws and
regulations.
 
(b)    Regulatory Approvals.  All approvals, consents or waivers of any
Governmental Entity required to permit consummation of the transactions
contemplated by this Agreement, including the Bank Merger, shall have been
obtained and shall remain in full force and effect, and all statutory waiting
periods shall have expired; provided, however, that none of such approvals,
consents or waivers shall contain any condition or requirement that would so
materially and adversely impact the economic or business benefits to Community
Trust of the transactions contemplated hereby that, had such condition or
requirement been known, Community Trust would not, in its reasonable judgment,
have entered into this Agreement.
 
(c)    No Injunctions or Restraints; Illegality.  No party hereto shall be
subject to any order, decree or injunction of a court or agency of competent
jurisdiction that enjoins or prohibits the consummation of the Merger or the
Bank Merger and no Governmental Entity shall have instituted any proceeding for
the purpose of enjoining or prohibiting the consummation of the Merger or the
Bank Merger or any transactions contemplated by this Agreement.  No statute,
rule or regulation shall have been enacted, entered, promulgated or enforced by
any Governmental Entity which prohibits or makes illegal consummation of the
Merger or the Bank Merger.
 
(d)    Registration Statement; Blue Sky Laws.  The Registration Statement shall
have been declared effective by the SEC and no proceedings shall be pending or
threatened by the SEC to suspend the effectiveness of the Registration
Statement, and Community Trust shall have received any required approvals by
applicable state securities or “blue sky” authorities with respect to the
transactions contemplated by this Agreement.
 
(e)    Third Party Consents.  Community Trust and Eagle shall have obtained the
consent or approval of each Person (other than the governmental approvals or
consents referred to in Section 6.1(b)) whose consent or approval shall be
required to consummate the transactions contemplated by this Agreement,
including the Bank Merger, except those for which failure to obtain such
consents and approvals would not, individually or in the aggregate, have a
Material Adverse Effect on Community Trust (after giving effect to the
consummation of the transactions contemplated hereby).
 
19

--------------------------------------------------------------------------------

 
(f)    Tax Opinions.  Community Trust and Eagle shall have received opinions of
Greenebaum Doll & McDonald PLLC, dated as of the Closing Date, in form and
substance reasonably satisfactory to Eagle and Community Trust, as the case may
be, substantially to the effect that on the basis of the facts, representations
and assumptions set forth in such opinions which are consistent with the state
of facts existing at the Effective Time, (i) the Merger will be treated for
Federal income tax purposes as a reorganization within the meaning of section
368(a) of the IRC, (ii) Community Trust and Eagle will each be a party to that
reorganization within the meaning of section 368(b) of the IRC and (iii) except
to the extent of any cash received in lieu of a fractional share interest in
Community Trust Common Stock, and the Cash Consideration, no gain or loss will
be recognized by the shareholders of Eagle with respect to the Merger.  Such
opinions may be based on, in addition to the review of such matters of fact and
law as counsel considers appropriate, representations contained in certificates
of officers of Community Trust, Eagle and others.
 
(g)    Continuity of Interest.  The total value of the shares of Community Trust
Common Stock issued in the Merger, based upon the closing sales price of the
Community Trust Common Stock as reported on the NASDAQ Global Select Market
(excluding sales prices of Community Trust Common Stock during extended-hours
trading) on the day immediately preceding the Effective Time (the “Continuity of
Interest Date”), shall be not less than 45% of the total Merger Consideration
issued in the Merger (the “Continuity of Interest Test”).  In the event the
Continuity of Interest Test would not otherwise be satisfied, Community Trust
may issue additional shares of Community Trust Common Stock sufficient to
satisfy the Continuity of Interest Test and must immediately notify Eagle of
such issuance on the Continuity of Interest Date.  Any such additional shares of
Community Trust Common Stock shall be considered part of the Merger
Consideration and shall be valued based upon the closing sales price of the
Community Trust Common Stock on the Continuity of Interest Date.
 
(h)    Rating; Capitalization.  As of the Effective Time, Community Trust and
Community Trust Bank will be “well-capitalized” under applicable regulatory
definitions and Community Trust Bank’s examination rating under the CRA will be
“satisfactory” or better.
 
6.2    Conditions to the Obligations of Community Trust.  The obligations of
Community Trust to effect the Merger shall be further subject to the
satisfaction of the following additional conditions, any one or more of which
may be waived by Community Trust:
 
(a)    Eagle’s Representations and Warranties.  The representations and
warranties of Eagle set forth in this Agreement that are qualified as to
materiality shall be true and correct, and the representations and warranties of
Eagle set forth in this Agreement that are not so qualified shall be true and
correct in all material respects, in each case as of the date of this Agreement,
and as of the Closing Date as though made on and as of the Closing Date, except
to the extent such representation or warranty expressly relates to an earlier
date (in which case as of such date).
 
(b)    Performance of Eagle’s Obligations.  Eagle shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Effective Time.
 
(c)    Officers’ Certificate.  Community Trust shall have received a certificate
signed by the chief executive officer and the chief financial or principal
accounting officer of Eagle to the effect that the conditions set forth in
Sections 6.2(a) and (b) have been satisfied.
 
(d)    No Material Adverse Effect.  Since December 31, 2006, no Material Adverse
Effect shall have occurred to Eagle or any of its Subsidiaries.
 
(e)    Dissenter’s Rights.  Eagle shareholders who properly exercise dissenter’s
rights pursuant to the KBCA, if any, shall not be the holders of more than 12.5%
of the outstanding shares of Eagle Common Stock.
 
(f)    Legal Opinion.  Community Trust shall have received a legal opinion from
counsel to Eagle substantially in the form attached hereto as Exhibit D.
 
(g)    Other Documents.  Eagle shall have delivered to Community Trust all other
documents reasonably requested by Community Trust to effect the Closing of the
transactions contemplated by this Agreement, including the Plan of Bank Merger.
 
6.3    Conditions to the Obligations of Eagle.  The obligations of Eagle to
effect the Merger shall be further subject to the satisfaction of the following
additional conditions, any one or more of which may be waived by Eagle:
 
(a)    Community Trust’s Representations and Warranties.  The representations
and warranties of Community Trust set forth in this Agreement that are qualified
as to materiality shall be true and correct, and the representations and
warranties of Community Trust set forth in this Agreement that are not so
qualified shall be true and correct in all material respects, in each case as of
the date of this Agreement, and as of the Closing Date as though made on and as
of the Closing Date, except to the extent such representation or warranty
expressly relates to an earlier date (in which case as of such date).
 
(b)    Performance of Community Trust’s Obligations.  Community Trust shall have
performed in all material respects all obligations required to be performed by
it under this Agreement at or prior to the Effective Time.
 
(c)    Officers’ Certificate.  Eagle shall have received a certificate signed by
the chief executive officer and the chief financial or principal accounting
officer of Community Trust to the effect that the conditions set forth in
Sections 6.3(a) and (b) have been satisfied.
 
(d)    Deposit of Merger Consideration.  Community Trust shall have deposited
with the Exchange Agent sufficient cash to pay the aggregate Cash Consideration.
 
(e)    Legal Opinion.  Eagle shall have received a legal opinion from counsel to
Community Trust substantially in the form attached hereto as Exhibit E.
 
(f)    No Material Adverse Effect.  Since December 31, 2006, no Material Adverse
Effect shall have occurred to Community Trust or any of its Subsidiaries.
 
(g)    Fairness Opinion.  Eagle shall have received from Eagle’s financial
advisors an opinion, reasonably acceptable to Eagle, dated as of the date of the
Proxy Statement-Prospectus and as of the Closing Date to the effect that the
Merger Consideration to be received by the holders of Eagle Common Stock in the
Merger is fair to the holders of such Eagle Common Stock from a financial point
of view.
 
(h)    Other Documents.  Community Trust shall have delivered to Eagle all other
documents reasonably requested by Eagle to effect the Closing of the
transactions contemplated by this Agreement, including the Plan of Bank Merger.
 
7.    Termination.  
 
7.1    Termination.  This Agreement may be terminated, and the Merger abandoned,
at any time prior to the Effective Time (except with respect to Sections 7.1(g)
and (h), in which case this Agreement may be terminated on the business day
immediately following the Determination Date), by action taken or authorized by
the Board of Directors of the terminating party, either before or after any
requisite shareholder approval:
 
(a)    by the mutual written consent of Community Trust and Eagle; or
 
(b)    by either Community Trust or Eagle, in the event of the failure of
Eagle’s shareholders to approve the Agreement at the Shareholder Meeting;
provided, however, that Eagle shall only be entitled to terminate the Agreement
pursuant to this clause if it has complied in all material respects with its
obligations under Section 5.7; or
 
20

--------------------------------------------------------------------------------

 
(c)    by either Community Trust or Eagle, if (i) any material approval,
material consent or material waiver of a Governmental Entity required to permit
consummation of the transactions contemplated by this Agreement shall have been
denied by a final, unappealable order, (ii) any Governmental Entity of competent
jurisdiction shall have issued a final, unappealable order enjoining or
otherwise prohibiting consummation of the transactions contemplated by this
Agreement, or (iii) if the Continuity of Interest Test has not been met under
Section 6.1(g) after giving effect to any additional shares of Community Trust
Common Stock issued by Community Trust as provided therein; or
 
(d)    by either Community Trust or Eagle, in the event that the Merger is not
consummated by December 15, 2007 unless the failure to so consummate by such
time is due to the failure of the party seeking to terminate this Agreement to
perform or observe the representations, warranties, covenants or agreements of
such party set forth herein; or
 
(e)    by either Community Trust or Eagle (provided that the party seeking
termination is not then in material breach of any representation, warranty,
covenant or other agreement contained herein), in the event of a breach of any
covenant or agreement on the part of the other party set forth in this
Agreement, or if any representation or warranty of the other party shall have
become untrue, in either case such that the conditions set forth in Sections
6.2(a) and (b) or Sections 6.3(a) and (b), as the case may, be would not be
satisfied and such breach or untrue representation or warranty has not been or
cannot be cured within thirty (30) days following written notice to the party
committing such breach or making such untrue representation or warranty; or
 
(f)    by Community Trust, if the Board of Directors of Eagle does not publicly
recommend in the Proxy Statement-Prospectus that Eagle shareholders approve and
adopt this Agreement or if, after recommending in the Proxy Statement-Prospectus
that Eagle shareholders approve and adopt this Agreement, the Board of Directors
of Eagle withdraws, qualifies or revises such recommendation or takes any action
in any respect materially adverse to Community Trust, provided that in each case
the action of the Board of Directors of Eagle is not caused by or resulting from
a material breach by Community Trust of a representation, warranty, covenant or
other agreement contained in this Agreement.
 
(g)    by Community Trust, upon written notice to Eagle on the business day
immediately following the Determination Date, if the Average Closing Price of
Community Trust Common Stock on the Determination Date is more than $41.60;
provided, however, that if Community Trust has entered into a definitive
agreement to sell substantially all of the Community Trust Common Stock or
substantially all of its assets prior to the Determination Date, Community Trust
shall have no right to terminate this Agreement pursuant to this Section
7.1(g).  If Community Trust elects to exercise its termination right pursuant to
the immediately preceding sentence, it shall give written notice of such
election to Eagle prior to the close of business on the second business day
following the Determination Date.  During the period commencing with its receipt
of such notice and ending on the Closing Date, Eagle may elect in its sole
discretion to accept reduced Merger Consideration in the form of a reduced
number of shares of Community Trust Common Stock and/or reduced cash in an
amount per Eagle Share, as applicable, equal to the True-Down Amount Per
Share.  The True-Down Amount Per Share shall be a reduction in shares of
Community Trust Common Stock valued for this purpose at the Average Closing
Price and/or cash, or a combination thereof, as determined by Community Trust.
For purposes of this Section 7.1(g), “True-Down Amount Per Share” shall mean the
quotient of (i) the difference between (a) $41,136,099 and (b) $18,500,000 plus
544,137 times the Average Closing Price of Community Trust Common Stock, divided
by (ii) 906,894 shares.
 
(h)    by Eagle, upon written notice to Community Trust on the business day
immediately following the Determination Date, if the Average Closing Price of
Community Trust Common Stock on the Determination Date is less than $27.82. If
Eagle elects to exercise its termination right pursuant to the immediately
preceding sentence, it shall give written notice of such election to Community
Trust prior to the close of business on the second business day following the
Determination Date.  During the period commencing with its receipt of such
notice and ending on the Closing Date, Community Trust may elect in its sole
discretion to pay, as additional Merger Consideration, to each holder of Eagle
Common Stock, additional shares of Community Trust Common Stock and/or cash in
an amount per Eagle Share, as applicable, equal to the True-Up Amount Per
Share.  The True-Up Amount Per Share shall be paid in shares of Community Trust
Common Stock valued for this purpose at the Average Closing Price and/or cash,
or a combination thereof, as determined by Community Trust. For purposes of this
Section 7.1(h), “True-Up Amount Per Share” shall mean the quotient of: (i) the
difference between (a) $33,637,891 and (b) $18,500,000 plus 544,137 times the
Average Closing Price of Community Trust Common Stock, divided by (ii) 906,894
shares.
 
(i)   Notwithstanding anything to the contrary contained herein, the Board of
Directors and designated officers of each of Community Trust and Eagle shall
have the right and authority  to exercise or waive, as the case may be, any
right of termination provided in this Section 7.1.
 
7.2    Termination Fee.  
 
(a)    If Community Trust terminates this Agreement pursuant to Section 7.1(f)
and Community Trust is not in breach of Section 6.3(a), then Eagle shall make
payment to Community Trust of a termination fee of an amount (not to exceed
$200,000 in the aggregate) equal to all documented out-of-pocket expenses and
fees incurred by Community Trust (including, without limitation, fees and
expenses payable to all legal, accounting, financial, public relations and other
professional advisors arising out of or in connection with or related to the
Merger or the other transactions contemplated by this Agreement) (the
“Out-of-Pocket Expenses”).  Such amount shall be paid by wire transfer of
immediately available funds within two (2) business days following such
termination.  If Community Trust terminates this Agreement pursuant to Section
7.1(f) and Community Trust is not in breach of Section 6.3(a), and if within 12
months after such termination, Eagle shall consummate or enter into an agreement
with respect to an Acquisition Proposal, then Eagle shall make payment to
Community Trust of an additional termination fee in the amount of
$1,000,000.  Such amount shall be paid by wire transfer of immediately available
funds on the date of such consummation or execution.
 
(b)    If Eagle or Community Trust, as the case may be, terminates this
Agreement pursuant to Section 7.1(e), then Community Trust or Eagle, as the case
may be, shall make payment of an amount (not to exceed $200,000 in the
aggregate) equal to Eagle’s or Community Trust’s, as the case may be,
Out-of-Pocket Expenses.
 
(c)    If this Agreement is terminated by (i) Community Trust pursuant to
Section 7.1(e) and in such case an Acquisition Proposal by a third party with
respect to Eagle has been publicly announced, disclosed or communicated or made
known to any member of the senior management or Board of Directors of Eagle by
such third party at any time after the date of this Agreement and prior to the
date of the date of termination or (ii) either party pursuant to Section 7.1(b)
and Community Trust is not in breach of Section 6.3(a) and in such case an
Acquisition Proposal by a third party with respect to Eagle has been publicly
announced, disclosed or communicated or made known to any member of the senior
management or Board of Directors of Eagle by such third party at any time after
the date of this Agreement and prior to the date of the Shareholder Meeting and
the Eagle Board of Directors has failed to recommend, or has changed its
recommendation, as provided in Section 7.1(f) hereof, then in the case of (i) or
(ii), as the case may be, Eagle shall make payment to Community Trust of a
termination fee in the amount of $1,250,000 (the “Termination Fee”) if within 12
months after such termination, Eagle shall consummate or enter into any
agreement with respect to an Acquisition Proposal.  Such amount shall be paid by
wire transfer of immediately available funds on the date of such consummation or
execution.
 
(d)    Notwithstanding anything herein to the contrary, in no event shall the
aggregate amount that Eagle must pay to Community Trust pursuant to Sections
7.2(a), (b) and (c) exceed the Termination Fee.
 
7.3    Effect of Termination.  In the event of termination of this Agreement by
either Community Trust or Eagle as provided in Section 7.1, this Agreement shall
forthwith become void and, subject to Section 7.2, have no effect, and there
shall be no liability on the part of any party hereto or their respective
officers and directors, except that (i) Sections 5.2(c), 7.2, 8.7 and 8.13 shall
survive any termination of this Agreement, and (ii) notwithstanding anything to
the contrary contained in this Agreement, no party shall be relieved or released
from any liabilities or damages arising out of its willful breach of any
provision of this Agreement or fraudulent acts.
 
8.    Certain Other Matters.  
 
8.1    Notification of Offer.  If Eagle shall receive an unsolicited, bona fide
offer made by a third party (“Third Party”) to consummate an Acquisition
Proposal at anytime before the Effective Time, which if accepted in writing by
Eagle would qualify as a Superior Proposal, Eagle shall immediately provide
written notification to Community Trust (an “Offer Notification”) of such
determination, but in any event within forty-eight (48) hours
thereafter.  Within three (3) business days thereafter, Community Trust may
propose any amendments or modifications to this Agreement, and the Eagle Board
of Directors, in good faith and subject to its fiduciary duties, shall determine
whether such third party’s Acquisition Proposal continues to be a Superior
Proposal to the Community Trust revised proposal (which revised proposal shall
receive full credit for an amount equal to the Termination Fee).
 
8.2    Interpretation.  When a reference is made in this Agreement to Sections
or Exhibits, such reference shall be to a Section of, or Exhibit to, this
Agreement unless otherwise indicated.  The table of contents and headings
contained in this Agreement are for ease of reference only and shall not affect
the meaning or interpretation of this Agreement.  Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed
followed by the words “without limitation.”  Any singular term in this Agreement
shall be deemed to include the plural, and any plural term the singular.  Any
reference to gender in this Agreement shall be deemed to include any other
gender.
 
21

--------------------------------------------------------------------------------

 
8.3    Survival.  None of the representations and warranties in this Agreement
or in any instrument delivered pursuant to this Agreement shall survive the
Effective Time.  This Section 8.3 shall not limit any covenant or agreement of
the parties which by its terms contemplates performance after the Effective
Time.
 
8.4    Waiver; Amendment.  Prior to the Effective Time, any provision of this
Agreement may be: (i) waived in writing by the party benefited by the provision
or (ii) amended or modified at any time (including the structure of the
transaction) by an agreement in writing between the parties hereto, in each case
as may be authorized by the Board of Directors or designated officers of each of
Community Trust and Eagle except that, after the vote by the shareholders of
Eagle approving this Agreement, no such amendment or modification may be made
if, as a result of such amendment or modification, the aggregate Merger
Consideration as of the Closing Date would be less than $33,637,891.
 
8.5    Counterparts.  This Agreement may be executed in counterparts each of
which shall be deemed to constitute an original, but all of which together shall
constitute one and the same instrument.
 
8.6    Governing Law.  This Agreement shall be governed by, and interpreted in
accordance with, the laws of the Commonwealth of Kentucky, without regard to
conflicts of laws principles.
 
8.7    Expenses.  Each party hereto will bear all expenses incurred by it in
connection with this Agreement and the transactions contemplated hereby.
 
8.8    Notices.  All notices, requests, acknowledgments and other communications
hereunder to a party shall be in writing and shall be deemed to have been duly
given when delivered by hand, overnight courier or facsimile transmission to
such party at its address or facsimile number set forth below or such other
address or facsimile transmission as such party may specify by notice (in
accordance with this provision) to the other party hereto.
 
If to Community Trust, to:
 
Community Trust Bancorp, Inc.
Attn:  Jean R. Hale
Chairman, President and Chief Executive Officer
346 N. Mayo Trail
Pikeville, KY 41502
Facsimile:  (606) 437-3366
 
With copies to:
 
Greenebaum Doll & McDonald PLLC
Attn:  Ivan M. Diamond
3500 National City Tower
101 S. Fifth Street
Louisville, KY 40202
Facsimile: (502) 587-3695
 
If to Eagle, to:
 
Eagle Fidelity, Inc.
Attn:  Dennis W. Rich, President and Chief Executive Officer
203 South Main Street
Williamstown, KY 41097
Facsimile : (859) 824-6111
 
With copies to:
 
Frost Brown Todd LLC
Attn:  R. James Straus
400 West Market Street, 32nd Floor
Louisville, KY 40202
Facsimile: (502) 581-1087
 
8.9    Entire Agreement; etc.  This Agreement, together with the Disclosure
Letters and the Confidentiality Agreements, represents the entire understanding
of the parties hereto with reference to the transactions contemplated hereby and
supersedes any and all other oral or written agreements heretofore made.  All
terms and provisions of this Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and
assigns.  Except for Section 5.12, which confers rights on the parties described
therein, nothing in this Agreement is intended to confer upon any other Person
any rights or remedies of any nature whatsoever under or by reason of this
Agreement.
 
8.10    Successors and Assigns; Assignment.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided, however, that this Agreement may not be
assigned by either party hereto without the written consent of the other party.
 
8.11    Severability.  Any term or provision of this Agreement that is invalid
or unenforceable shall be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement.  If any provision of this Agreement is so
broad as to be unenforceable, the provision shall be interpreted to be only so
broad as is enforceable.
 
8.12    Specific Performance.  Each of Community Trust and Eagle acknowledges
and agrees that the other would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with its specific
terms or otherwise are breached.  Accordingly, Community Trust and Eagle agree
that the other shall be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions hereof in any action instituted in any
court of the United States or any state thereof having jurisdiction over
Community Trust and Eagle and the matter, in addition to any other remedy to
which it may be entitled, at law or in equity.
 
8.13    Prevailing Party.  Notwithstanding Section 8.6, in the event either
party hereto institutes legal action or proceedings arising out of or in any way
connected with this Agreement, the non-prevailing party shall reimburse the
prevailing party for all reasonable attorneys’ fees and costs incurred in
connection therewith.
 
[Remainder of Page Intentionally Left Blank; Signatures Follow]
 

 
22

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first above written.
 


 
Community Trust Bancorp, Inc.




By:                         /s/ Jean R.
Hale                                                         

Name:                    Jean R. Hale
Title:                      Chairman, President and Chief Executive Officer


               (“Community Trust”)






Eagle Fidelity, Inc.




By:                         /s/ Dennis W.
Rich                                                    
Name:                    Dennis W. Rich
Title:                      President and Chief Executive Officer


              (“Eagle”)
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A




VOTING AGREEMENT
 
This Voting Agreement (“Agreement”) is entered into and effective as of May
____, 2007, by and between (i) Community Trust Bancorp, Inc., a Kentucky
corporation (“Community Trust”), and (ii) The Undersigned Directors of Eagle
Fidelity, Inc. (“Directors”).
 
Recitals:
 
Whereas, the parties desire that Eagle Fidelity, Inc., a Kentucky corporation
(“Eagle”), be merged with and into Community Trust in accordance with that
certain Agreement and Plan of Merger of even date herewith (“Merger Agreement”),
by and between Community Trust and Eagle (said transaction being hereinafter
referred to as the “Merger”);
 
Whereas, as a condition and inducement to Community Trust’s willingness to enter
into the Merger Agreement, the Directors are entering into this Agreement
concurrently with the execution of the Merger Agreement, pursuant to which the
Directors will agree to vote the Directors’ shares of Eagle Common Stock (as
defined in the Merger Agreement) in favor of the Merger and the transactions
contemplated therein; and
 
Whereas, as of the date hereof, each Director beneficially owns (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended) and/or has
voting power with respect to the number of shares of Eagle Common Stock set
forth opposite each Director’s name below (such shares, together with any other
shares of Eagle Common Stock which any Director acquires beneficial ownership of
in any capacity, or voting power with respect to, after the date hereof and
prior to the termination of this Agreement, are hereinafter referred to as the
“Securities”).
 
Agreement:
 
Now, Therefore, in consideration of, and as a condition to, Community Trust
entering into the Merger Agreement, and in consideration of the expenses
incurred and to be incurred by Community Trust in connection therewith, the
parties hereto agree as follows:
 
1.    Voting Agreement.  Each Director hereby agrees to vote all Securities that
such Director is entitled to vote to approve the execution and delivery of the
Merger Agreement and the consummation of the Merger and the other transactions
contemplated therein at the Shareholder Meeting (as defined in the Merger
Agreement), or at any other meeting of the shareholders of Eagle, however
called, or in connection with any written consent of the shareholders of Eagle.
 
2.    Representations and Warranties of Directors.  Each Director hereby
represents and warrants to Community Trust that:
 
2.1    Authorization; Capacity.  Such Director has the legal capacity to enter
into this Agreement.  This Agreement constitutes a valid and binding Agreement
of each such Director.
 
2.2    Ownership of Securities.  Such Director is, as of the date hereof, the
record or beneficial owner of the Securities set forth opposite the name of such
Director below, and has the right to vote such Securities in the manner set
forth in Section 1 of this Agreement.  There are no outstanding proxies, voting
trusts or other agreements or arrangements by which such Director is bound, or
by which such Director’s Securities are bound, that would require any of such
Director’s Securities to be voted in a manner that would conflict with his or
her obligations under this Agreement.
 
2.3    No Conflict.  Neither the execution and delivery of this Agreement by
such Director, the consummation by such Director of the transactions
contemplated hereby, the performance by such Director of his or her obligations
hereunder, nor the compliance by such Director with any provision hereof will:
(i) result in a violation or breach of, or constitute a default under any
contract, agreement, instrument, commitment, arrangement or understanding to
which such Director is a party, (ii) violate or conflict with any writ,
judgment, injunction or decree applicable to such Director or such Director’s
Securities, or (iii) require any consent, authorization or approval of any
person including any governmental authority.
 
2.4    Residence.  Such Director is a resident of the Commonwealth of Kentucky.
 
3.    Covenants of Directors.  Each Director hereby covenants and agrees that:
 
3.1    No Proxies for Securities.  Except pursuant to the terms of this
Agreement, during the Term (as defined below), such Director shall not directly
or indirectly grant any proxies or enter into any voting trust or other
agreement or arrangement with respect to the voting of any of his or her
Securities with respect to the Merger Agreement or the transactions contemplated
therein, or with respect to any other action on the part of Eagle, the
consummation of which would frustrate the purposes, or prevent or delay the
consummation of the Merger or the other transactions contemplated by the Merger
Agreement.
 
3.2    No Transfer or Encumbrances of Securities.  Without the prior written
consent of Community Trust, no Director shall transfer, sell, assign, convey,
encumber or otherwise dispose of, or enter into any contract, option or other
arrangement or understanding with respect to the direct or indirect transfer,
sale, assignment, conveyance, encumbrance or other disposition of any of such
Director’s Securities during the Term, except for transfers: (i) by operation of
law, by will, or pursuant to the laws of descent and distribution, (ii) in which
the transferee shall agree in writing, pursuant to an instrument acceptable to
Community Trust, to be bound by the provisions of this Agreement as fully as
each Director, or (iii) by operation of law in conjunction with a valid
foreclosure action or pursuant to bankruptcy or similar laws.  Without limiting
the generality of the foregoing, no Director shall grant to any person or entity
any option or right to purchase such Director’s Securities or any interest
therein except in compliance with this Agreement, and no Director shall, during
the Term, approve or ratify any agreement or contract pursuant to which such
Director’s Securities would be transferred to any other person or entity as a
result of any Acquisition Proposal (as defined in the Merger Agreement).
 
4.    Term.  Unless otherwise agreed to in writing by all of the parties hereto,
this Agreement shall remain in full force and effect until the earlier of (i)
the termination of the Merger Agreement in accordance with its terms, or (ii)
the consummation of the Merger and the other transactions contemplated by the
Merger Agreement (“Term”).
 
5.    Miscellaneous.
 
5.1    Further Assurances.  Each Director will execute and deliver, or cause to
be executed and delivered, all further documents and instruments and use his or
her reasonable best efforts to take, or cause to be taken, all actions and to
do, or cause to be done, all things reasonably necessary, proper or advisable
under applicable laws and regulations, to consummate and make effective the
transactions contemplated by this Agreement.
 
5.2    Amendments.  Any provision of this Agreement may be amended or waived if,
but only if, such amendment or waiver is in writing and is signed, in the case
of an amendment, by each party to this Agreement, or in the case of a waiver, by
the party against whom the waiver is to be effective.
 
5.3    Successors and Assigns; Third Party Beneficiaries.  The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, heirs and representatives;
provided that no Director may assign, delegate or otherwise transfer any of his
or her rights or obligations under this Agreement without the consent of
Community Trust, except as provided in Section 3.2 of this Agreement.  No
provision of this Agreement is intended to confer upon any person or entity,
other than the parties hereto, any rights or remedies hereunder.
 
5.4    Governing Law.  This Agreement shall be construed in accordance with and
governed by the laws of the Commonwealth of Kentucky, without giving effect to
any conflict of law rule or principle thereof.
 
 

--------------------------------------------------------------------------------

 
5.5    Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, and all of which when taken
together shall constitute one and the same instrument.
 
5.6    Severability.Any term or provision of this Agreement that is invalid or
unenforceable shall be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement.  If any provision of this Agreement is so
broad as to be unenforceable, the provision shall be interpreted to be only so
broad as is enforceable.
 
5.7    Specific Performance.  Each Director acknowledges that the remedies at
law of Community Trust for a breach or threatened breach of this Agreement by a
Director would be inadequate and, in recognition of this fact, Community Trust,
without posting any bond and in addition to all other remedies which may be
available to it at law or in equity, shall be entitled to obtain equitable
relief in the form of specific performance, a temporary restraining order, a
temporary or permanent injunction or any other equitable remedy which may then
be available.  The rights and remedies herein provided shall be cumulative and
not exclusive of any other rights or remedies provided by law or in equity.
 
5.8    Entire Agreement.  This Agreement (together with the Merger Agreement)
embodies the entire agreement and understanding of the parties hereto with
respect to the subject matter contained herein, and supersedes all prior
agreements, correspondence, arrangements and understandings relating to the
subject matter hereof.
 
5.9    Absence of Control.  It is the intent of the parties to this Agreement
that Community Trust shall not be deemed (until consummation of the Merger) to
control, directly or indirectly, Eagle and shall not exercise, or be deemed to
exercise, directly or indirectly, a controlling influence over the management or
policies of Eagle.  Nothing contained herein shall be deemed to grant Community
Trust an ownership interest in any Eagle Common Stock.
 
5.10    Individual Capacity.  With regard to the provisions of this Agreement
related to the voting of Securities, the parties hereto acknowledge that each
Director is entering into this Agreement solely in his or her capacity as an
individual shareholder of Eagle and, notwithstanding anything to the contrary in
this Agreement, nothing in this Agreement is intended or shall be construed to
require any Director, in his or her capacity as a director of Eagle, to act or
fail to act in accordance with his or her fiduciary duties in such director
capacity.  Furthermore, no Director makes any agreement or understanding herein
in his or her capacity as a director of Eagle.  For the avoidance of doubt,
nothing in this Section 5.10 shall in any way limit, modify or abrogate any of
the obligations of any Director hereunder to vote the Securities owned by him or
her, in his or her capacity as a shareholder of Eagle, in accordance with the
terms of this Agreement and not to transfer any Securities except as permitted
by this Agreement.
 
[Remainder of Page Intentionally Left Blank; Signatures Follow]
 

 
 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have entered into this Agreement as of the date
first written above.
 


 
Community Trust Bancorp, Inc.
 
By:                                                                    
Name:      Jean R. Hale
Title:        Chairman, President and Chief Executive Officer
 


 
Dennis W. Rich  ( _______ Shares)
 
_______________________________________


 


 
William M. Stanley  ( _______ Shares)
 
_______________________________________


 


 
James J. Hale  ( _______ Shares)
 
_______________________________________


 


 
Rick W. Wood  ( _______ Shares)
 
_______________________________________
 
 
 
 
 
William C. Wilson  ( _______ Shares)
 
_______________________________________


 


 
Dr. William Ken Rich  ( _______ Shares)
 
_______________________________________


 


 
William F. Threlkeld  ( _______ Shares)
 
_______________________________________
 
 
 

--------------------------------------------------------------------------------

 

Exhibit B

PLAN OF MERGER
 
This is a Plan of Merger dated as of May ___, 2007 (“Plan”), between Community
Trust Bank, Inc., a Kentucky banking corporation (“Community Trust Bank”), and
Eagle Bank, Inc., a Kentucky banking corporation (“Eagle Bank”).  This Plan is
entered into pursuant to Section 2.12 of that certain Agreement and Plan of
Merger dated as of May ___, 2007 (“Merger Agreement”), by and between Community
Trust Bancorp, Inc., a Kentucky corporation (“Community Trust”), and Eagle
Fidelity, Inc., a Kentucky corporation (“Eagle”).
 
1.    Merger.  Upon the terms and conditions set forth in this Plan, Eagle Bank
shall be merged with and into Community Trust Bank (the “Merger”) at the
“Effective Time” (as defined in Section 6 below).
 
2.    Community Trust Bank.  Community Trust Bank is a Kentucky chartered bank
with its principal office in Pikeville, Kentucky.  The authorized capital stock
of Community Trust Bank consists of 285,000 shares of common stock, $10 par
value (“Community Trust Bank Common Stock”), of which 285,000 shares are issued
and outstanding, fully paid and nonassessable and held by Community Trust.
 
3.    Eagle Bank.  Eagle Bank is a Kentucky chartered bank with its principal
office in Williamstown, Kentucky.  The authorized capital stock of Eagle Bank
consists of ______  shares of common stock, $____ par value (“Eagle Bank Common
Stock”), of which ________ shares are issued and outstanding, fully paid and
nonassessable and held by Eagle.
 
4.    Surviving Corporation. Community Trust Bank shall be the “Surviving
Corporation” of the Merger.
 
5.    Authorization.  The Board of Directors of Community Trust Bank and its
sole shareholder, Community Trust, have approved this Plan, authorized its
execution, and authorized the performance by Community Trust Bank
hereunder.  The Board of Directors of Eagle Bank and its sole shareholder,
Eagle, have approved this Plan, authorized its execution, and authorized the
performance by Eagle Bank hereunder.
 
6.    Statutory Merger.  At the time and on the date specified in the articles
of merger filed with the Kentucky Secretary of State (the “Effective Time”),
which shall be as soon as practicable following the effective time of the merger
of Eagle with and into Community Trust (the “Holding Company Merger”), Eagle
Bank shall be merged with and into Community Trust Bank on the terms and
conditions of this Plan, in accordance with the Kentucky Business Corporation
Act, as amended (the “KBCA”).
 
7.    Conditions of Merger.  The Merger shall not be effected unless and until:
 
(a)    The Holding Company Merger has become effective;
 
(b)    All approvals, consents or waivers of any court, administrative agency or
commission or other governmental authority or instrumentality (each a
“Governmental Entity”) required to permit consummation of the transactions
contemplated by this Plan shall have been obtained and shall remain in full
force and effect, and all statutory waiting periods shall have expired;
provided, however, that none of such approvals, consents or waivers shall
contain any condition or requirement that would so materially and adversely
impact the economic or business benefits to Community Trust Bank of the
transactions contemplated hereby that, had such condition or requirement been
known, Community Trust Bank would not, in its reasonable judgment, have entered
into this Plan;
 
(c)    No party hereto shall be subject to any order, decree or injunction of a
court or agency of competent jurisdiction that enjoins or prohibits the
consummation of the Merger and no Governmental Entity shall have instituted any
proceeding for the purpose of enjoining or prohibiting the consummation of the
Merger or any transactions contemplated by this Plan.  No statute, rule or
regulation shall have been enacted, entered, promulgated or enforced by any
Governmental Entity which prohibits or makes illegal consummation of the Merger;
and
 
(d)    Community Trust Bank and Eagle Bank shall have obtained the consent or
approval of each person or entity (other than the governmental approvals or
consents referred to in Section 7(b) above) whose consent or approval shall be
required to consummate the Merger.
 
8.    Effect of Merger.  From and after the Effective Time:
 
(a)    The separate existence of Eagle Bank shall cease;
 
(b)    The title to all real estate and other property owned by Eagle Bank shall
be vested in the Surviving Corporation without reversion or impairment;
 
(c)    The Surviving Corporation shall have all liabilities of Eagle Bank; and
 
(d)    A proceeding pending against Eagle Bank may be continued as if the Merger
did not occur or the Surviving Corporation may be substituted in the proceeding
for Eagle Bank.
 
9.    Name, Articles, Bylaws, Directors and Officers.  From and after the
Effective Time, until changed or amended in accordance with the Articles of
Incorporation and Bylaws of the Surviving Corporation and with the KBCA, the
name of the Surviving Corporation shall be “Community Trust Bank, Inc.”
 
(a)    The Articles of Incorporation and Bylaws of Community Trust Bank, as in
effect immediately prior to the Effective Time, shall be the Articles of
Incorporation and Bylaws of the Surviving Corporation at the Effective Time.
 
(b)    The members of the Board of Directors of Community Trust Bank, as in
effect immediately prior to the Effective Time, shall be the members of the
Board of Directors of the Surviving Corporation at the Effective Time.
 
(c)    The officers of Community Trust Bank, as in effect immediately prior to
the Effective Time, shall be the officers of the Surviving Corporation at the
Effective Time.
 
10.    Capital Stock.
 
(a)    At the Effective Time, each share of Eagle Bank Common Stock issued and
outstanding immediately prior to the Effective Time shall be extinguished and
cancelled, and no cash, stock or other property shall be delivered in exchange
therefor.
 
(b)    At the Effective Time, each share of Community Trust Bank Common Stock
issued and outstanding immediately prior to the Effective Time shall remain
outstanding and unaffected by the Merger and shall constitute the shares of the
Surviving Corporation.
 
11.    Termination.
 
(a)    This Plan shall automatically terminate, without any action on the part
of any party, if and when the Merger Agreement is properly terminated.
 
(b)    Upon rightful termination of this Plan, except as may otherwise be
provided in the Merger Agreement:
 
(1)    this Plan shall be void, and of no further effect, and
 
(2)    there shall be no liability by reason of this Plan, or the termination
thereof on the part of Community Trust Bank or Eagle Bank or their respective
directors, officers, employees, agents or shareholders.
 
12.    Headings.  The headings in this Plan have been inserted solely for ease
of reference and shall not be considered in the interpretation or construction
of this Plan.
 
13.    Counterparts.  This Plan may be executed in any number of counterparts,
each of which shall be an original, but such counterparts shall together
constitute one and the same instrument.
 
14.    Merger Agreement.  This Plan is entered into in accordance with and for
the purpose of facilitating the consummation of the “Bank Merger” as
contemplated by Section 2.12 of the Merger Agreement.
 
15.    Governing Law.  This Plan shall be governed by, and construed and
interpreted in accordance with, the laws of the Commonwealth of Kentucky,
without regard to any conflict of law rule or principle thereof.
 
[Remainder of Page Intentionally Left Blank; Signatures Follow]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Plan to be executed by their
duly authorized officers as of the date first above written.
 






Community Trust Bank, Inc.




By:           ____________________________________
Name:                  ____________________________________
Title:                  ____________________________________








Eagle Bank, Inc.




By:           ____________________________________
Name:                  ____________________________________
Title:                  ____________________________________





 
 

--------------------------------------------------------------------------------

 
Exhibit C

May ___, 2007


Community Trust Bancorp, Inc.
346 N. Mayo Trail
Pikeville, KY 41502
 
Ladies and Gentlemen:


To induce you to agree to the proposed merger (“Merger”) of Eagle Fidelity,
Inc., a Kentucky corporation (“Eagle”), with and into Community Trust Bancorp,
Inc., a Kentucky corporation (“Community Trust”), pursuant to that certain
Agreement and Plan of Merger of even date herewith between Eagle and Community
Trust (“Merger Agreement”), the undersigned hereby covenants, represents and
warrants as follows:


1.    Compliance with Securities Laws.  The undersigned hereby acknowledges that
he, she or it will be subject to the restrictions on resales contained in Rule
145 of the rules and regulations of the Securities and Exchange Commission
(“SEC”) under the Securities Act of 1933, as amended (“Securities Act”), and
agrees to sell, transfer or otherwise dispose of any shares of common stock of
Community Trust (“Community Trust Common Stock”) received by him, her or it
pursuant to the Merger only in compliance with the provisions of the Securities
Act and Rule 145 promulgated thereunder.  The undersigned acknowledges that
Community Trust is not under any obligation to file a registration statement
with the SEC covering the disposition of the undersigned’s shares of Community
Trust Common Stock to be received pursuant to the Merger.
 
2.    Restrictive Legend.  The undersigned agrees that the certificates
representing shares of Community Trust Common Stock to be issued to the
undersigned pursuant to the Merger will be stamped or otherwise imprinted with a
legend in substantially the following form:
 
The shares represented by this certificate may not be sold, transferred or
otherwise disposed of except in a transaction covered by an effective
registration statement under the Securities Act of 1933, as amended, or in
accordance with Rule 145 promulgated thereunder, or in accordance with a legal
opinion satisfactory to Community Trust that such sale or transfer is otherwise
exempt from the requirements of such Act.
 
This letter agreement (together with the Merger Agreement) is the complete
agreement between Community Trust and the undersigned concerning the subject
matter hereof and shall be governed by and construed in accordance with the laws
of the Commonwealth of Kentucky, without regard to any conflict of law rule or
principle thereof.
 
[Remainder of Page Intentionally Left Blank; Signature Follows]
 

 
 

--------------------------------------------------------------------------------

 

INDIVIDUAL AFFILIATE
 
Signature of Affiliate:
 
 
_________________________________________
 
Printed Name: _____________________________
 


 
CORPORATE / ENTITY AFFILIATE
 
Signature of Affiliate:
 
Printed Name of Entity:
 


                                                                                               __________________________________________
 
By: ______________________________________
 
Title: _____________________________________
 



 
 

--------------------------------------------------------------------------------

 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 